Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 1 of 94 Page ID
                                 #:18216



   1   Joseph R. Re (Bar No. 134479)           Mark D. Kachner (Bar No. 234192)
       joseph.re@knobbe.com                    mark.kachner@knobbe.com
   2   Stephen C. Jensen (Bar No. 149894)      KNOBBE, MARTENS, OLSON
   3   stephen.jensen@knobbe.com Irfan          & BEAR, LLP
       Irfan A. Lateef (Bar No. 204004)        1925 Century Park East, Suite 600
   4   irfan.lateef@knobbe.com                 Los Angeles, CA 90067 Telephone:
       Perry D. Oldham (Bar No. 216016)        (310) 551-3450 Facsimile: (310)
   5   perry.oldham@knobbe.com
       Brian C. Claassen (Bar No. 253627)      601-1263
   6
       brian.claassen@knobbe.com
   7   KNOBBE, MARTENS, OLSON
         & BEAR, LLP
   8   2040 Main Street, Fourteenth Floor
       Irvine, CA 92614
   9   Telephone: (949) 760-0404
  10   Facsimile: (949) 760-9502

  11   Attorneys for Plaintiffs,
       Masimo Corporation and
  12   Cercacor Laboratories, Inc.
  13

  14
                      IN THE UNITED STATES DISTRICT COURT

  15               FOR THE CENTRAL DISTRICT OF CALIFORNIA

  16                                 SOUTHERN DIVISION
  17                                       )   Case No. 8:18-CV-02001-JVS-JDE
       MASIMO CORPORATION, a               )
  18
       Delaware corporation; and
                                           )    PLAINTIFFS’ EXHIBITS 3-5, 8,
                                           )    AND 10 TO THE
  19   CERCACOR LABORATORIES, INC., )           DECLARATION OF MARK D.
                                           )
       a Delaware corporation,             )    KACHNER IN SUPPORT OF
  20
                                           )    OPPOSITION TO APPLE INC.’S
  21         Plaintiffs/Counterdefendants, )    MOTION TO QUASH AND FOR
                                           )    A PROTECTIVE ORDER
  22                                       )
             v.                            )
  23                                       )    Hon. James V. Selna
                                           )    Hon. Magistrate John D. Early
       TRUE WEARABLES, INC., a             )
  24
       Delaware corporation; and           )    [Discovery Document: Referred to
  25   MARCELO LAMEGO, an individual, )         Magistrate Judge John D. Early]
                                           )
  26                                       )
             Defendants/Counterclaimants.  )    Hearing: June 24, 2021
  27                                       )    Time: 10:00 a.m.
                                           )    Court: Room: 6A
  28                                       )
        UNREDACTED VERSION OF DOCUMENTS FILED PURSUANT TO ORDER OF THE
                     COURT DATED JUNE 24, 2021 (DKT. NO. 311)
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 2 of 94 Page ID
                                 #:18217




          EXHIBIT 3
               [[EXCERPTS] 2021-05-20 &
            2021-05-21 Deposition Transcripts of
               Marcelo Lamego, Vols. I & II]




                                        -1-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 3 of 94 Page ID
                                 #:18218
   5/20/2021             Masimo Corp. et al v. True Wearables, Inc., et al Marcelo Lamego, Ph.D.


                                                                                     Page 1
                 IN THE UNITED STATES DISTRICT COURT
                FOR THE CENTRAL DISTRICT OF CALIFORNIA
                           SOUTHERN DIVISION
            ________________________
             MASIMO CORPORATION, a : CASE NO.:
             Delaware               : 8:18-cv-2001-
             Corporation; and       : JVS-JDE
             CERCACOR               :
             LABORATORIES, INC., a :
             Delaware               :
             corporation,           :
                   Plaintiff        :
                   vs.              :
             TRUE WEARABLES, INC., :
             a Delaware             :
             corporation; and       :
             MARCELO LAMEGO,        :
             an individual ,        :
                   Defendant        :
            ________________________:
                               * * *
                        THURSDAY, MAY 20, 2021
                        ATTORNEYS' EYES ONLY
                               * * *
                   Videotaped deposition of MARCELO
            MALINI LAMEGO, PH.D., taken remotely,
            commencing at 8:05 a.m. before Debbie
            Leonard, Registered Diplomate Reporter,
            Certified Realtime Reporter.

            ________________________________________________
                            DIGITAL EVIDENCE GROUP
                        1730 M Street, NW, Suite 812
                            Washington, D.C. 20036
                               (202) 232-0646

                                        EXHIBIT 3
   www.DigitalEvidenceGroup.com Digital Evidence Group C'rt 2021                  202-232-0646


                                               -2-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 4 of 94 Page ID
                                 #:18219
   5/20/2021             Masimo Corp. et al v. True Wearables, Inc., et al Marcelo Lamego, Ph.D.


                                                                                     Page 2
      1     APPEARANCES:
      2
      3           KNOBBE MARTENS
                  BY: BRIAN C. CLAASSEN, ESQ.
      4                JOSEPH R. RE, ESQ.
                  2040 Main Street
      5           Irvine, California 92614
                  (949) 760-0404
      6           brian.claassen@knobbe.com
                  joe.re@knobbe.com
      7           Representing the Plaintiff
      8
      9           MERCHANT & GOULD P.C.
                  BY: RYAN FLETCHER, ESQ.
    10            1801 California Street
                  Denver, Colorado 80202
    11            (303) 357-1651
                  rfletcher@merchantgould.com
    12            Representing the Defendant
    13
    14            MERCHANT & GOULD P.C.
                  BY: PAIGE STRADLEY, ESQ.
    15            150 South Fifth Street
                  Minneapolis, Minnesota 55402
    16            (612) 336-4671
                  pstradley@merchantgould.com
    17            Representing the Defendant
    18
    19      ALSO PRESENT:
    20          Billy Fahnert, Videographer
    21
    22

                                        EXHIBIT 3
   www.DigitalEvidenceGroup.com Digital Evidence Group C'rt 2021                  202-232-0646


                                               -3-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 5 of 94 Page ID
                                 #:18220
   5/20/2021             Masimo Corp. et al v. True Wearables, Inc., et al Marcelo Lamego, Ph.D.


                                                                                     Page 3
      1                            INDEX TO WITNESSES
      2
      3         WITNESS:        MARCELO MALINI                            PAGE
      4                         LAMEGO, PH.D.
      5                 BY MR. CLAASSEN                                      6
      6
      7                            INDEX TO EXHIBITS
      8        EXHIBIT           DESCRIPTION                                 PAGE
      9     Exhibit 300         LinkedIn profile                              198
    10      Exhibit 301         E-mail chain, top e-mail                      269
                                dated October 2, 2013
    11                          TRUE016520 - 522
    12      Exhibit 302         E-mail dated 1/13/2014                        334
                                MASM0202191
    13      Exhibit 303         E-mail chain, top email                       344
                                dated January 9, 2014
    14                          MASM0205500
    15
    16
    17
    18         REPORTER'S NOTE:          All quotations from exhibits
    19         are reflected in the manner in which they
    20         were read into the record and do not
    21         necessarily indicate an exact quote from the
    22         document.

                                        EXHIBIT 3
   www.DigitalEvidenceGroup.com Digital Evidence Group C'rt 2021                  202-232-0646


                                               -4-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 6 of 94 Page ID
                                 #:18221
   5/20/2021             Masimo Corp. et al v. True Wearables, Inc., et al Marcelo Lamego, Ph.D.


                                                                                     Page 4
      1                            THE VIDEOGRAPHER:            We are on

      2                 the record.         This is the remote video

      3                 deposition of Dr. Marcelo Lamego in

      4                 the matter of Masimo Corporation, et

      5                 al., versus True Wearables, Inc., et

      6                 al., in the United States District

      7                 Court for the Central District of

      8                 California, Southern Division.

      9                            My name is Billy Fahnert.                 I am

    10                  the video technician today.                  The court

    11                  reporter is Debbie Leonard.                  We are

    12                  here on behalf of Digital Evidence

    13                  Group.

    14                             Today's date is May 20th, 2021.

    15                  The time is 8:05 a.m. Pacific Daylight

    16                  Time.

    17                             All parties have stipulated to

    18                  the witness being sworn in remotely.

    19                             Will counsel please identify

    20                  yourselves for the record, and then

    21                  the witness will be sworn in.

    22                             MR. CLAASSEN:          Good morning.

                                        EXHIBIT 3
   www.DigitalEvidenceGroup.com Digital Evidence Group C'rt 2021                  202-232-0646


                                               -5-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 7 of 94 Page ID
                                 #:18222
   5/20/2021             Masimo Corp. et al v. True Wearables, Inc., et al Marcelo Lamego, Ph.D.


                                                                                     Page 5
      1                 Brian Claassen on behalf of Masimo and

      2                 Cercacor.

      3                            MR. FLETCHER:          Good morning.

      4                 Ryan Fletcher from Merchant & Gould on

      5                 behalf of defendants, and I think also

      6                 potentially joining me today will be

      7                 Paige Claassen from Merchant & Gould

      8                 on behalf of defendants.

      9                            MR. CLAASSEN:          Just a quick

    10                  correction.         I think you meant Paige

    11                  Stradley.        And with me --

    12                             MR. FLETCHER:          Oh, my goodness.

    13                  You're not married to Paige, Brian?

    14                  Sorry.

    15                             Paige Stradley from Merchant &

    16                  Gould on behalf of defendants.

    17                                    *    *     *

    18                   MARCELO MALINI LAMEGO, PH.D.,

    19         having been first duly sworn, testified as

    20         follows:

    21                                    *    *     *

    22

                                        EXHIBIT 3
   www.DigitalEvidenceGroup.com Digital Evidence Group C'rt 2021                  202-232-0646


                                               -6-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 8 of 94 Page ID
                                 #:18223
   5/20/2021             Masimo Corp. et al v. True Wearables, Inc., et al Marcelo Lamego, Ph.D.


                                                                                   Page 10
      1                 A.         No.

      2                 Q.         So you didn't discuss this

      3        deposition with anyone outside of True

      4        Wearables; is that right?

      5                 A.         Well, with the exception of

      6        Mr. Fletcher.

      7                 Q.         Okay.     So with the exception of

      8        Mr. Fletcher, your counsel for True

      9        Wearables, you didn't discuss this with

    10         anyone else outside of True Wearables; is

    11         that right?

    12                  A.         Yes, correct.

    13                  Q.         Have you met with any attorneys

    14         representing Apple since this case was filed?

    15                             MR. FLETCHER:          Just real quick,

    16                  Brian.      To the extent you're going to

    17                  ask Dr. Lamego about his employment

    18                  with Apple, I'm going to instruct him

    19                  not to answer.

    20                             MR. CLAASSEN:          I said, "since

    21                  this case was filed," so it's clearly

    22                  a question that's not about his

                                         EXHIBIT 3
   www.DigitalEvidenceGroup.com Digital Evidence Group C'rt 2021                  202-232-0646


                                               -7-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 9 of 94 Page ID
                                 #:18224
   5/20/2021             Masimo Corp. et al v. True Wearables, Inc., et al Marcelo Lamego, Ph.D.


                                                                                   Page 11
      1                 employment with Apple.

      2                            MR. FLETCHER:          I'm just -- I

      3                 understand.         I'm just -- I'm not

      4                 objecting to this exact question.                     I'm

      5                 just letting you know that I'm going

      6                 to object to, and instruct him not to

      7                 answer, on any questions related to

      8                 his employment with Apple.                 But go

      9                 ahead.

    10                             MR. CLAASSEN:          Ryan, what's

    11                  your basis for that objection?

    12                             MR. FLETCHER:          He's got a

    13                  confidentiality non-disclosure

    14                  agreement with Apple from his

    15                  employment there that prohibits him

    16                  from discussing confidential and

    17                  attorney-client privileged

    18                  information.

    19                             And I honestly don't know what

    20                  is confidential or attorney-client

    21                  privileged to Apple, so it kind of

    22                  puts me in a tough spot.                I don't --

                                        EXHIBIT 3
   www.DigitalEvidenceGroup.com Digital Evidence Group C'rt 2021                  202-232-0646


                                               -8-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 10 of 94 Page ID
                                  #:18225
    5/20/2021             Masimo Corp. et al v. True Wearables, Inc., et al Marcelo Lamego, Ph.D.


                                                                                    Page 12
       1                 essentially you'd be asking me to make

       2                 decisions I'm unaware of and

       3                 potentially put Dr. Lamego in a

       4                 position where he'd violate that

       5                 agreement.

       6                            MR. CLAASSEN:          Is there any

       7                 other reason for your objection?

       8                            MR. FLETCHER:          My objection to

       9                 what?

     10                             MR. CLAASSEN:          Your objection

     11                  to me asking questions about

     12                  Dr. Lamego's employment at Apple.

     13                             MR. FLETCHER:          Well, that's --

     14                  no, that's the primary reason, yes.

     15                             MR. CLAASSEN:          Is there any

     16                  other reason?

     17                             MR. FLETCHER:          Not at this

     18                  present moment, no.

     19         BY MR. CLAASSEN:

     20                  Q.         Dr. Lamego, have you met with

     21         any attorneys representing Apple since this

     22         case was filed?

                                         EXHIBIT 3
    www.DigitalEvidenceGroup.com Digital Evidence Group C'rt 2021                  202-232-0646


                                                -9-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 11 of 94 Page ID
                                  #:18226
    5/20/2021             Masimo Corp. et al v. True Wearables, Inc., et al Marcelo Lamego, Ph.D.


                                                                                  Page 250
       1                 him, increased the value, gave much

       2                 more shares than the most senior

       3                 members in my team, like Sean Merritt,

       4                 Christiano Dalvi.            Disrespect me

       5                 completely.

       6                            And after that I said, "Look,

       7                 you know, I'm done with this thing,"

       8                 because first he makes the company

       9                 feasible, and now he's violating the

     10                  very agreement we had in 2009 where he

     11                  was not supposed to interfere with

     12                  engineering.         I said, "Well, I'm done

     13                  with this."

     14                             And then after that, I believe

     15                  beginning of 2013, then I was

     16                  contacted by Apple.             Towards the end

     17                  of 2012, beginning of 2013.

     18         BY MR. CLAASSEN:

     19                  Q.         Who contacted you from Apple

     20         while you were working at Cercacor?

     21                  A.         It was a headhunter from Apple.

     22                  Q.         Did the headhunter work for

                                         EXHIBIT 3
    www.DigitalEvidenceGroup.com Digital Evidence Group C'rt 2021                  202-232-0646


                                               -10-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 12 of 94 Page ID
                                  #:18227
    5/20/2021             Masimo Corp. et al v. True Wearables, Inc., et al Marcelo Lamego, Ph.D.


                                                                                  Page 251
       1        Apple or for an independent firm?

       2                 A.         To the best of my knowledge, he

       3        worked for Apple.

       4                 Q.         So a headhunter within Apple;

       5        is that correct?

       6                 A.         Yes.     Recruiter.        They call

       7        that recruiter, right?             He was a senior

       8        executive recruiter, something like that.

       9                 Q.         Did you meet with that

     10         recruiter?

     11                  A.         Face-to-face?

     12                  Q.         Face-to-face.

     13                  A.         No, just a phone call.

     14                  Q.         How many phone calls did you

     15         have with that recruiter?

     16                  A.         Well, I had one at Cercacor.

     17         He called me.        I said I didn't want a -- I

     18         wasn't looking for a job.               My initial

     19         reaction was to say that I was not looking

     20         for a job.

     21                             And then he said, "Well, I just

     22         want to talk to you a little bit.                   I said,

                                         EXHIBIT 3
    www.DigitalEvidenceGroup.com Digital Evidence Group C'rt 2021                  202-232-0646


                                               -11-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 13 of 94 Page ID
                                  #:18228
    5/20/2021             Masimo Corp. et al v. True Wearables, Inc., et al Marcelo Lamego, Ph.D.


                                                                                  Page 327
       1        received to the Tim Cook e-mail?

       2                 A.         I think so.         Maybe there might

       3        be other e-mails before that, like -- well,

       4        no, David authored it.             He replied.         Yeah,

       5        that was him.

       6                            So I think somebody got ahold

       7        of that e-mail, and then he was the person

       8        that I mention in the e-mail, so they

       9        probably forward that e-mail to David.                      David

     10         contact me.

     11                  Q.         This e-mail was sent on

     12         October 2nd, 2013, right?

     13                  A.         Yes.

     14                  Q.         To you, right?

     15                  A.         It was, like, a few hours

     16         after, right?        I'm not sure how many hours.

     17                  Q.         So it was not long after you

     18         sent the Tim Cook e-mail, right?

     19                  A.         I sent the Tim Cook e-mail

     20         Wednesday, 1 o'clock in the morning.                     What

     21         was the time that you had there?

     22                  Q.         12:54 a.m.

                                         EXHIBIT 3
    www.DigitalEvidenceGroup.com Digital Evidence Group C'rt 2021                  202-232-0646


                                               -12-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 14 of 94 Page ID
                                  #:18229
    5/20/2021             Masimo Corp. et al v. True Wearables, Inc., et al Marcelo Lamego, Ph.D.


                                                                                  Page 328
       1                 A.         Exactly.       So it was

       2        1 o'clock -- well, 1 o'clock in the morning,

       3        just to round it.          And then 10:30 in the

       4        morning of the same day, they replied.

       5                 Q.         And the first line of this

       6        e-mail says, "Thank you for your voicemail."

       7                            Do you see that?

       8                 A.         Yes.

       9                 Q.         You also left a voicemail for

     10         David?

     11                  A.         No, I think he probably called

     12         me.   See, that's the thing.               I think there is

     13         more information there that is not there

     14         because I don't have access to it.

     15                             But the net result was that he

     16         sent an e-mail saying, "Look, I'm no longer

     17         in charge of that project," whatever that

     18         was, "but I have -- I'm forwarding to you --

     19         you to this lady called Denby, who's going to

     20         help you."

     21                  Q.         What was the voicemail?

     22                  A.         I don't remember, because he

                                         EXHIBIT 3
    www.DigitalEvidenceGroup.com Digital Evidence Group C'rt 2021                  202-232-0646


                                               -13-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 15 of 94 Page ID
                                  #:18230
    5/20/2021             Masimo Corp. et al v. True Wearables, Inc., et al Marcelo Lamego, Ph.D.


                                                                                  Page 366
       1                         C E R T I F I C A T E
       2
       3                 I do hereby certify that I am a Notary
                Public in good standing; that the aforesaid
       4        testimony was taken before me, pursuant to
                notice, at the time and place indicated; that
       5        said deponent was by me duly sworn to tell
                the truth, the whole truth, and nothing but
       6        the truth; that the testimony of said
                deponent was correctly recorded in machine
       7        shorthand by me and thereafter transcribed
                under my supervision with computer-aided
       8        transcription; that the deposition is a true
                and correct record of the testimony given by
       9        the witness; that reading and signing of the
                transcript was requested; and that I am
     10         neither of counsel nor kin to any party in
                said action, nor interested in the outcome
     11         thereof.
     12                  WITNESS my hand and official seal this
                28th of May, 2021.
     13
     14
     15
     16
     17
     18
     19                             ________________________________
     20                             Debbie Leonard, RDR, CRR
     21                             Notary Public
     22

                                         EXHIBIT 3
    www.DigitalEvidenceGroup.com Digital Evidence Group C'rt 2021                  202-232-0646


                                               -14-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 16 of 94 Page ID
                                  #:18231
    5/20/2021             Masimo Corp. et al v. True Wearables, Inc., et al Marcelo Lamego, Ph.D.


                                                                                  Page 367
      1         Marcelo Lamego, Ph.D., c/o

                MERCHANT & GOULD P.C.

      2         1801 CALIFORNIA STREET, SUITE 3300

                DENVER, COLORADO       80202

      3

      4         Case: Masimo Corp. et al v. True Wearables, Inc., et al

                Date of deposition: May 20, 2021

      5         Deponent Name: Marcello Lamego, Ph.D.

      6

      7         Please be advised that the transcript in the above

      8         referenced matter is now complete and ready for signature.

      9         The deponent may come to this office to sign the transcript,

     10         a copy may be purchased for the witness to review and sign,

     11         or the deponent and/or counsel may waive the option of

     12         signing. Please advise us of the option selected.

     13         Please forward the errata sheet and the original signed

     14         signature page to counsel noticing the deposition, noting the

     15         applicable time period allowed for such by the governing

     16         Rules of Procedure. If you have any questions, please do

     17         not hesitate to call our office at (202)-232-0646.

     18

     19

     20         Sincerely,

                Digital Evidence Group

     21         Copyright 2021 Digital Evidence Group

                Copying is forbidden, including electronically, absent

     22         express written consent.

                                         EXHIBIT 3
    www.DigitalEvidenceGroup.com Digital Evidence Group C'rt 2021                  202-232-0646


                                               -15-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 17 of 94 Page ID
                                  #:18232
    5/20/2021               Masimo Corp. et al v. True Wearables, Inc., et al Marcelo Lamego, Ph.D.


                                                                                    Page 368
      1          Digital Evidence Group, L.L.C.
                 1730 M Street, NW, Suite 812
      2          Washington, D.C. 20036
                 (202) 232-0646
      3
      4          SIGNATURE PAGE
                 Case: Masimo Corp. et al v. True Wearables, Inc., et al
      5          Witness Name: Marcelo Lamego, Ph.D.
                 Deposition Date: May 20, 2021
      6
      7          I do hereby acknowledge that I have read
                 and examined the foregoing pages
      8          of the transcript of my deposition and that:
      9
     10          (Check appropriate box):
                 (    ) The same is a true, correct and
     11          complete transcription of the answers given by
                 me to the questions therein recorded.
     12          (   ) Except for the changes noted in the
                 attached Errata Sheet, the same is a true,
     13          correct and complete transcription of the
                 answers given by me to the questions therein
     14          recorded.
     15
     16          _____________                     _________________________
     17              DATE                             WITNESS SIGNATURE
     18
     19
     20
     21          _____________                     __________________________
     22              DATE                                  NOTARY

                                           EXHIBIT 3
    www.DigitalEvidenceGroup.com Digital Evidence Group C'rt 2021                    202-232-0646


                                                 -16-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 18 of 94 Page ID
                                  #:18233
    5/20/2021             Masimo Corp. et al v. True Wearables, Inc., et al Marcelo Lamego, Ph.D.


                                                                                  Page 369
      1          Digital Evidence Group, LLC

      2          1730 M Street, NW, Suite 812

      3          Washington, D.C.         20036

      4          (202)232-0646

      5

      6                                      ERRATA SHEET

      7

      8          Case: Masimo Corp. et al v. True Wearables, Inc., et al

      9          Witness Name: Marcelo Lamego, Ph.D.

     10          Deposition Date: May 20, 2021

     11          Page No.         Line No.            Change

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21                ___________________________                      _____________

     22                Signature                                          Date


                                         EXHIBIT 3
    www.DigitalEvidenceGroup.com Digital Evidence Group C'rt 2021                  202-232-0646


                                               -17-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 19 of 94 Page ID
                                  #:18234
    5/21/2021                       Masimo Corp. et al v. True Wearables, Inc., et al   Marcelo Lamego, Ph.D. Vol II
                                         Confidential - Attorneys' Eyes Only


                                                                                                   Page 370
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                SOUTHERN DIVISION
                -------------------------------X
                MASIMO CORPORATION, a Delaware :
                corporation, and CERCACOR      :
                LABORATORIES, INC., a Delaware :
                corporation,                   :
                                               :
                              Plaintiffs,      : Civil Action No.
                                               :
                      vs.                      :   8:18-cv-02001
                                               :      JVS-JDE
                TRUE WEARABLES, INC., a        :
                California corporation, and    :
                MARCELO LAMEGO, an individual, :
                                               :
                              Defendants.      :
                -------------------------------X

                    ** CONFIDENTIAL - ATTORNEYS' EYES ONLY **
                         VIRTUAL VIDEOTAPED DEPOSITION OF
                            MARCELO LAMEGO - VOLUME 2
                               Friday, May 21, 2021
                         8:05 a.m. Pacific Daylight Time

                REPORTER:          Dawn A. Jaques, CSR, CLR

                ________________________________________________
                                DIGITAL EVIDENCE GROUP
                            1730 M Street, NW, Suite 812
                                Washington, D.C. 20036
                                   (202) 232-0646
                                                   EXHIBIT 3
    www.DigitalEvidenceGroup.com            Digital Evidence Group C'rt 2021                          202-232-0646


                                                         -18-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 20 of 94 Page ID
                                  #:18235
    5/21/2021                      Masimo Corp. et al v. True Wearables, Inc., et al   Marcelo Lamego, Ph.D. Vol II
                                        Confidential - Attorneys' Eyes Only


                                                                                                  Page 371
       1        APPEARANCES:
       2        On behalf of the Plaintiff:
       3                 BRIAN C. CLAASSEN, ESQ.
       4                 Knobbe, Martens, Olson & Bear, LLP
       5                 2040 Main Street, 14th Floor
       6                 Irvine, California                     92614
       7                 PHONE:           (949) 760-0404
       8                 EMAIL:         brian.claassen@knobbe.com
       9

     10         On behalf of the Defendants:
     11                  RYAN J. FLETCHER, Ph.D., ESQ.
     12                  PAIGE S. STRADLEY, ESQ.                          (Minneapolis)
     13                  Merchant & Gould, P.C.
     14                  1801 California Street , Suite 3300
     15                  Denver, Colorado                   80202
     16                  PHONE:           (303) 357-1651                  (Mr. Fletcher)
     17                                   (612) 336-4671                  (Ms. Stradley)
     18                  EMAIL:           RFletcher@merchantgould.com
     19                                   PStradley@merchantgould.com
     20

     21         VIDEOGRAPHER AND EXHIBIT TECHNICIAN:
     22                  Billy Fahnert

                                                  EXHIBIT 3
    www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2021                          202-232-0646


                                                        -19-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 21 of 94 Page ID
                                  #:18236
    5/21/2021                      Masimo Corp. et al v. True Wearables, Inc., et al   Marcelo Lamego, Ph.D. Vol II
                                        Confidential - Attorneys' Eyes Only


                                                                                                  Page 372
       1                                          I-N-D-E-X
       2        WITNESS:                                                                         PAGE:
       3        Marcelo Lamego
       4              Continued Examination by Mr. Claassen                                        377
       5

       6

       7                                    E-X-H-I-B-I-T-S
       8        M. LAMEGO DEPOSITION EXHIBIT:                                                    PAGE:
       9        Exhibit 304         April 11, 2020, email to
                                    Abbey Johnson from Marcelo
     10                             Lamego, SUBJECT:                    Oxxiom
                                    (Portions redacted)
     11                             TRUE0058872                                                    377
     12         Exhibit 305         October 23, 2013, email to
                                    Joe Kiani from Marcelo Lamego
     13                             SUBJECT: final slide deck
                                    MASM0113838                                                    432
     14         Exhibit 306         October 2013 PowerPoint deck
     15                             "Project Updates Cercacor
                                    189 Technology"                   (88 pages)
     16                             MASM0113839 - 0113926                                          434
     17         Exhibit 307         6/26/2000 Masimo Corporation
                                    Employee Confidentiality Agreement
     18                             with Marcelo Lamego
                                    (No Bates number)                     (7 pages)                449
     19         Exhibit 308         1/28/2003 Masimo Corporation
     20                             Employee Confidentiality Agreement
                                    with Marcelo Lamego
     21                             (No Bates number)                     (4 pages)                458
     22

                                                  EXHIBIT 3
    www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2021                          202-232-0646


                                                        -20-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 22 of 94 Page ID
                                  #:18237
    5/21/2021                      Masimo Corp. et al v. True Wearables, Inc., et al   Marcelo Lamego, Ph.D. Vol II
                                        Confidential - Attorneys' Eyes Only


                                                                                                  Page 373
       1                        INDEX (Continued)
       2                         E-X-H-I-B-I-T-S
       3        M. LAMEGO DEPOSITION EXHIBIT:                PAGE:
       4        Exhibit 309 01/31/05 Masimo Employee
                             Confidentiality Agreement
       5                     with Marcelo Lamego
                             (No Bates number) (4 pages)      463
       6        Exhibit 310 5/14/09 (could be 5/19/09)
                             Masimo Labs Employee
       7                     Confidentiality Agreement
                             with Marcelo Lamego
       8                     (No Bates number) (4 pages)      465
       9        Exhibit 311 July 23, 2016, letter to
                             Brian Horne of Knobbe Martens
     10                      from J. Mark Holland
                             RE: Your letter of May 25,
     11                      2016 (with attachments)
                             TRUE016528 - 016566 (39 pgs)     472
     12         Exhibit 312 November 8, 2016, letter to
                             Brian Horne of Knobbe Martens
     13                      from J. Mark Holland
                             RE: Your Clients: Masimo
     14                      Corporation and Cercacor
                             Laboratories, Inc.; Our File
     15                      TRUEW-G3986 (with attachments)
                             TRUE016571 - 016656 (86 pages) 476
     16         Exhibit 313 April 30, 2010 - September 19,
                             2012, series of emails
     17                      TRUE016662 - 016715 (44 pages)   484
     18         Exhibit 314 Lab notebook
                             TRUE052892_A - 052924_A (33 pgs) 511
     19         Exhibit 315 Handwritten notes (loose leaf)
                             TRUE052591_A - 052623_A (33 pgs) 525
     20
     21
     22

                                                  EXHIBIT 3
    www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2021                          202-232-0646


                                                        -21-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 23 of 94 Page ID
                                  #:18238
    5/21/2021                      Masimo Corp. et al v. True Wearables, Inc., et al   Marcelo Lamego, Ph.D. Vol II
                                        Confidential - Attorneys' Eyes Only


                                                                                                  Page 374
       1                        INDEX (Continued)
       2                         E-X-H-I-B-I-T-S
       3        M. LAMEGO DEPOSITION EXHIBIT:                PAGE:
       4        Exhibit 316 Exhibit H, Article "Fast
                             Iteratively Reweighted Least
       5                     Squares for Lp Regularized
                             Image Deconvolution and
       6                     Reconstruction" by Zhou,
                             et. al. (pages 1783 - 1787)
       7                     (No Bates numbers)               537
       8        Exhibit 317 Exhibit B, Article, "Iteratively
                             Reweighted Algorithms for
       9                     Compressive Sensing" by
                             Rick Chartrand and Wotao Yin
     10                      (pages 3869 - 3872)
                             (No Bates numbers)               541
     11         Exhibit 318 August 28, 2013, email chain
                             between Marcelo Lamego and
     12                      Hoi Wong, SUBJECT: Thesis draft
                             MASM0113683 (1 page)             546
     13         Exhibit 319 10/27/2010 PowerPoint deck
                             Workshop 1: Design by
     14                      Optimization, Section 13:
                             Turbo Sparse Solver
     15                      (No Bates number) (13 pages)     548
     16         Exhibit 320 August 28, 2013, email chain
                             between Marcelo Lamego and
     17                      Hoi Wong, SUBJECT: L1 literature
                             MASM0113836 - 0113837            553
     18         Exhibit 321 August 30, 2013, email to
                             Marcelo Lamego from Hoi Wong
     19                      SUBJECT: Updated thesis
                             MASM0135414                      560
     20         Exhibit 322 September 11, 2013, email
                             to Hoi Wong from Jesse Chen
     21                      SUBJECT: Thesis
     22                      MASM0135150 - 135151             561
                                                  EXHIBIT 3
    www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2021                          202-232-0646


                                                        -22-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 24 of 94 Page ID
                                  #:18239
    5/21/2021                      Masimo Corp. et al v. True Wearables, Inc., et al   Marcelo Lamego, Ph.D. Vol II
                                        Confidential - Attorneys' Eyes Only


                                                                                                  Page 375
       1                        INDEX (Continued)
       2                         E-X-H-I-B-I-T-S
       3        M. LAMEGO DEPOSITION EXHIBIT:                PAGE:
       4        Exhibit 323 Provisional Patent
                             Application 62591158 (49 pgs)
       5                     TRUE028808 - 028856              567
       6        Exhibit 324 Provisional Patent
                             Application 62722676 (81 pgs)
       7                     TRUE029327 - 029407              579
       8        Exhibit 325 4/7/2016 email to Marcelo
                             Lamego from Marcelo Lamego
       9                     SUBJECT: notes (5 pages)
                             TRUE023191 - 023195              597
     10         Exhibit 326 10/27/2015 email to Marcelo
                             Lamego from Marcelo Lamego
     11                      SUBJECT: Important Patents
                             TRUE023420 - 023422 (3 pgs)      600
     12         Exhibit 327 10/27/2015 email to Marcelo
                             Lamego from Marcelo Lamego
     13                      SUBJECT: Pulse Oximeter Patents
                             TRUE023423 (1 page)              605
     14         Exhibit 328 Excel spreadsheet
                             TRUE023424                       606
     15         Exhibit 329 October 2019 PowerPoint deck
                             "Oxxiom, The world's first
     16                      wireless, continuous,
                             single-use, fully disposable
     17                      pulse oximeter (6 pages)
                             TRUE019879 - 019884              612
     18         Exhibit 330 02/08/2016 Confirmation letter
                             from USPTO of Provisional Patent
     19                      Application 62/264,233 (102 pgs)
     20                      TRUE028525 - 028626              638
     21
     22

                                                  EXHIBIT 3
    www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2021                          202-232-0646


                                                        -23-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 25 of 94 Page ID
                                  #:18240
    5/21/2021                      Masimo Corp. et al v. True Wearables, Inc., et al   Marcelo Lamego, Ph.D. Vol II
                                        Confidential - Attorneys' Eyes Only


                                                                                                  Page 376
       1                            P R O C E E D I N G S
       2                           THE VIDEOGRAPHER:                    We are on the
       3        record.      This is Volume 2 in the continuing
       4        deposition of Dr. Marcelo Lamego, in the matter of
       5        Masimo Corporation, et. al., vs. True Wearables,
       6        Inc., et. al.
       7                           My name is Billy Fahnert; I am the
       8        video technician.               The court reporter is
       9        Dawn Jaques.          We are here on behalf of Digital
     10         Evidence Group.
     11                            Today's date is May 21st, 2021.                               The
     12         time is 8:05 a.m. Pacific Daylight Time.                                   The
     13         witness remains under oath, and counsel may
     14         proceed.
     15         Whereupon,
     16                                     MARCELO LAMEGO,
     17                  called as a witness, after having been
     18                  previously duly sworn by the Notary Public,
     19                  was examined and testified further as
     20                  follows:
     21

     22


                                                  EXHIBIT 3
    www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2021                          202-232-0646


                                                        -24-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 26 of 94 Page ID
                                  #:18241
    5/21/2021                      Masimo Corp. et al v. True Wearables, Inc., et al   Marcelo Lamego, Ph.D. Vol II
                                        Confidential - Attorneys' Eyes Only


                                                                                                  Page 423
       1        acquired True Wearables instead of suing us, but
       2        you guys decided to give the money to Steve Jensen
       3        in a litigation instead of acquiring
       4        True Wearables, because not only you want to take
       5        advantage of me, use your dirty hands to, you
       6        know, use my technology in your products, and then
       7        say that I'm violating your intellectual property,
       8        but also to send a signal to the marketplace that
       9        if you are an employee of Joe Kiani and you try to
     10         leave the company, he's going to destroy you.
     11                            I mean, he gave -- he gave me a phone
     12         call on my last day of employment where Joe Kiani
     13         said very clearly — my wife was listening to the
     14         phone call — he said, "Look, I'm going to destroy
     15         your life, your professional life, your personal
     16         life."     That's what he said.                       So that's what he's
     17         doing, or at least trying to do.
     18                  Q         Where were you when Joe Kiani made
     19         that call?
     20                  A         My house.
     21                  Q         What time of day was it?
     22                  A         I think it was in the evening.

                                                  EXHIBIT 3
    www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2021                          202-232-0646


                                                        -25-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 27 of 94 Page ID
                                  #:18242
    5/21/2021                      Masimo Corp. et al v. True Wearables, Inc., et al     Marcelo Lamego, Ph.D. Vol II
                                        Confidential - Attorneys' Eyes Only


                                                                                                    Page 424
       1                 Q         Your wife listened to the call?
       2                 A         She -- I put it on speaker phone.
       3                 Q         Did anyone else hear the call?
       4                 A         No, just my wife.
       5                 Q         And what did Joe Kiani say
       6        specifically?
       7                 A         He said he was going to ruin my life
       8        professionally and personally.
       9                 Q         Did he say anything else?
     10                  A         He said he was going to contact Apple
     11         and make sure that I was the last laugh for a very
     12         short period of time.
     13                  Q         Did he say anything else?
     14                  A         No.      And then I told him, look, I
     15         can't go back.            I made my decision.                          If you have
     16         to do your thing, you have to do it, right?                                        I
     17         can't prevent you from trying to cause harm to me,
     18         right?     I'm going to work, and let's see what
     19         happens.
     20                  Q         Did he say anything else?
     21                  A         That's what I recall.                        He might have
     22         said other things that maybe my wife recall, but,

                                                  EXHIBIT 3
    www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2021                            202-232-0646


                                                        -26-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 28 of 94 Page ID
                                  #:18243
    5/21/2021                       Masimo Corp. et al v. True Wearables, Inc., et al   Marcelo Lamego, Ph.D. Vol II
                                         Confidential - Attorneys' Eyes Only


                                                                                                   Page 669
       1                           CERTIFICATE OF NOTARY PUBLIC
       2              I, DAWN A. JAQUES, a Notary Public in and for
                the Commonwealth of Virginia, before whom the
       3        foregoing deposition was taken, do hereby certify
                that witness whose testimony appears in the
       4        foregoing pages was duly sworn by me; that the
                testimony of said witness was taken by me in
       5        shorthand at the time and place mentioned in the
                caption hereof and thereafter reduced to typewriting
       6        under my supervision; that said deposition is a true
                record of the testimony given by said witness; that
       7        I am neither counsel for, related to, nor employed
                by any of the parties to the action in which this
       8        deposition is taken; and, further, that I am not a
                relative or employee of any attorney or counsel
       9        employed by the parties thereto, nor financially or
                otherwise interested in the outcome of the actions.
     10

     11

     12

     13

     14

     15

     16                                                    _________________________
     17                                                    Dawn A. Jaques, CSR, CLR
     18                                                    Notary Public in and for
     19                                                    Commonwealth of Virginia
     20         My commission expires:
     21         August 31, 2023
     22         Registration No. 132328

                                                   EXHIBIT 3
    www.DigitalEvidenceGroup.com            Digital Evidence Group C'rt 2021                          202-232-0646


                                                         -27-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 29 of 94 Page ID
                                  #:18244
    5/21/2021                      Masimo Corp. et al v. True Wearables, Inc., et al   Marcelo Lamego, Ph.D. Vol II
                                        Confidential - Attorneys' Eyes Only


                                                                                                  Page 670
      1          Marcelo Lamego, Ph.D. Vol II, c/o

                 MERCHANT & GOULD P.C.
      2          1801 CALIFORNIA STREET, SUITE 3300

                 DENVER, COLORADO            80202
      3

      4          Case: Masimo Corp. et al v. True Wearables, Inc., et al

                 Date of deposition: May 21, 2021
      5          Deponent Name: Marcello Lamego, Ph.D. Vol II
      6

      7          Please be advised that the transcript in the above
      8          referenced matter is now complete and ready for signature.
      9          The deponent may come to this office to sign the transcript,
     10          a copy may be purchased for the witness to review and sign,
     11          or the deponent and/or counsel may waive the option of
     12          signing. Please advise us of the option selected.
     13          Please forward the errata sheet and the original signed
     14          signature page to counsel noticing the deposition, noting the
     15          applicable time period allowed for such by the governing
     16          Rules of Procedure. If you have any questions, please do
     17          not hesitate to call our office at (202)-232-0646.
     18

     19

     20          Sincerely,

                 Digital Evidence Group
     21          Copyright 2021 Digital Evidence Group

                 Copying is forbidden, including electronically, absent
     22          express written consent.

                                                  EXHIBIT 3
    www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2021                          202-232-0646


                                                        -28-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 30 of 94 Page ID
                                  #:18245
    5/21/2021                      Masimo Corp. et al v. True Wearables, Inc., et al   Marcelo Lamego, Ph.D. Vol II
                                        Confidential - Attorneys' Eyes Only


                                                                                                  Page 671
      1            Digital Evidence Group, L.L.C.
                   1730 M Street, NW, Suite 812
      2            Washington, D.C. 20036
                   (202) 232-0646
      3

      4            SIGNATURE PAGE
                   Case: Masimo Corp. et al v. True Wearables, Inc., et al
      5            Witness Name: Marcelo Lamego, Ph.D. Vol II
                   Deposition Date: May 21, 2021
      6

      7            I do hereby acknowledge that I have read
                   and examined the foregoing pages
      8            of the transcript of my deposition and that:
      9

     10            (Check appropriate box):
                   (   ) The same is a true, correct and
     11            complete transcription of the answers given by
                   me to the questions therein recorded.
     12            (   ) Except for the changes noted in the
                   attached Errata Sheet, the same is a true,
     13            correct and complete transcription of the
                   answers given by me to the questions therein
     14            recorded.
     15

     16            _____________                          _________________________
     17                DATE                                   WITNESS SIGNATURE
     18

     19

     20

     21            _____________                          __________________________
     22                DATE                                          NOTARY

                                                  EXHIBIT 3
    www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2021                          202-232-0646


                                                        -29-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 31 of 94 Page ID
                                  #:18246
    5/21/2021                      Masimo Corp. et al v. True Wearables, Inc., et al    Marcelo Lamego, Ph.D. Vol II
                                        Confidential - Attorneys' Eyes Only


                                                                                                   Page 672
      1            Digital Evidence Group, LLC

      2            1730 M Street, NW, Suite 812

      3            Washington, D.C.              20036

      4            (202)232-0646

      5


      6                                              ERRATA SHEET

      7


      8            Case: Masimo Corp. et al v. True Wearables, Inc., et al

      9            Witness Name: Marcelo Lamego, Ph.D. Vol II

     10            Deposition Date: May 21, 2021

     11            Page No.           Line No.                  Change

     12


     13


     14


     15


     16


     17


     18


     19


     20


     21                  ___________________________                                   _____________

     22                  Signature                                                       Date

                                                  EXHIBIT 3
    www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2021                           202-232-0646


                                                        -30-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 32 of 94 Page ID
                                  #:18247
    5/21/2021                       Masimo Corp. et al v. True Wearables, Inc., et al   Marcelo Lamego, Ph.D. Vol II
                                         Confidential - Attorneys' Eyes Only


                                                                                                   Page 669
       1                           CERTIFICATE OF NOTARY PUBLIC
       2              I, DAWN A. JAQUES, a Notary Public in and for
                the Commonwealth of Virginia, before whom the
       3        foregoing deposition was taken, do hereby certify
                that witness whose testimony appears in the
       4        foregoing pages was duly sworn by me; that the
                testimony of said witness was taken by me in
       5        shorthand at the time and place mentioned in the
                caption hereof and thereafter reduced to typewriting
       6        under my supervision; that said deposition is a true
                record of the testimony given by said witness; that
       7        I am neither counsel for, related to, nor employed
                by any of the parties to the action in which this
       8        deposition is taken; and, further, that I am not a
                relative or employee of any attorney or counsel
       9        employed by the parties thereto, nor financially or
                otherwise interested in the outcome of the actions.
     10

     11

     12

     13

     14

     15

     16                                                    _________________________
     17                                                    Dawn A. Jaques, CSR, CLR
     18                                                    Notary Public in and for
     19                                                    Commonwealth of Virginia
     20         My commission expires:
     21         August 31, 2023
     22         Registration No. 132328

                                                   EXHIBIT 3
    www.DigitalEvidenceGroup.com            Digital Evidence Group C'rt 2021                          202-232-0646


                                                         -31-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 33 of 94 Page ID
                                  #:18248
    5/21/2021                      Masimo Corp. et al v. True Wearables, Inc., et al   Marcelo Lamego, Ph.D. Vol II
                                        Confidential - Attorneys' Eyes Only


                                                                                                  Page 670
      1          Marcelo Lamego, Ph.D. Vol II, c/o

                 MERCHANT & GOULD P.C.
      2          1801 CALIFORNIA STREET, SUITE 3300

                 DENVER, COLORADO            80202
      3

      4          Case: Masimo Corp. et al v. True Wearables, Inc., et al

                 Date of deposition: May 21, 2021
      5          Deponent Name: Marcello Lamego, Ph.D. Vol II
      6

      7          Please be advised that the transcript in the above
      8          referenced matter is now complete and ready for signature.
      9          The deponent may come to this office to sign the transcript,
     10          a copy may be purchased for the witness to review and sign,
     11          or the deponent and/or counsel may waive the option of
     12          signing. Please advise us of the option selected.
     13          Please forward the errata sheet and the original signed
     14          signature page to counsel noticing the deposition, noting the
     15          applicable time period allowed for such by the governing
     16          Rules of Procedure. If you have any questions, please do
     17          not hesitate to call our office at (202)-232-0646.
     18

     19

     20          Sincerely,

                 Digital Evidence Group
     21          Copyright 2021 Digital Evidence Group

                 Copying is forbidden, including electronically, absent
     22          express written consent.

                                                  EXHIBIT 3
    www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2021                          202-232-0646


                                                        -32-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 34 of 94 Page ID
                                  #:18249
    5/21/2021                      Masimo Corp. et al v. True Wearables, Inc., et al   Marcelo Lamego, Ph.D. Vol II
                                        Confidential - Attorneys' Eyes Only


                                                                                                  Page 671
      1            Digital Evidence Group, L.L.C.
                   1730 M Street, NW, Suite 812
      2            Washington, D.C. 20036
                   (202) 232-0646
      3

      4            SIGNATURE PAGE
                   Case: Masimo Corp. et al v. True Wearables, Inc., et al
      5            Witness Name: Marcelo Lamego, Ph.D. Vol II
                   Deposition Date: May 21, 2021
      6

      7            I do hereby acknowledge that I have read
                   and examined the foregoing pages
      8            of the transcript of my deposition and that:
      9

     10            (Check appropriate box):
                   (   ) The same is a true, correct and
     11            complete transcription of the answers given by
                   me to the questions therein recorded.
     12            (   ) Except for the changes noted in the
                   attached Errata Sheet, the same is a true,
     13            correct and complete transcription of the
                   answers given by me to the questions therein
     14            recorded.
     15

     16            _____________                          _________________________
     17                DATE                                   WITNESS SIGNATURE
     18

     19

     20

     21            _____________                          __________________________
     22                DATE                                          NOTARY

                                                  EXHIBIT 3
    www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2021                          202-232-0646


                                                        -33-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 35 of 94 Page ID
                                  #:18250
    5/21/2021                      Masimo Corp. et al v. True Wearables, Inc., et al    Marcelo Lamego, Ph.D. Vol II
                                        Confidential - Attorneys' Eyes Only


                                                                                                   Page 672
      1            Digital Evidence Group, LLC

      2            1730 M Street, NW, Suite 812

      3            Washington, D.C.              20036

      4            (202)232-0646

      5


      6                                              ERRATA SHEET

      7


      8            Case: Masimo Corp. et al v. True Wearables, Inc., et al

      9            Witness Name: Marcelo Lamego, Ph.D. Vol II

     10            Deposition Date: May 21, 2021

     11            Page No.           Line No.                  Change

     12


     13


     14


     15


     16


     17


     18


     19


     20


     21                  ___________________________                                   _____________

     22                  Signature                                                       Date

                                                  EXHIBIT 3
    www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2021                           202-232-0646


                                                        -34-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 36 of 94 Page ID
                                  #:18251




           EXHIBIT 4
                     [TRUE016520-522]




                                        -35-
                Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 37 of 94 Page ID
Stanford Alumni Mail - The three equations
                                                                                        11/24/18, 11 :30 AM
                                                  #:18252




            AlUMNI


  The three equations
  Marcelo Lamego <mmlamego@stanfordalumni.org>                                                                       Wed, Oct 2, 2013 at 12:54 AM
  To: tcook@apple.com

     Dear Tim Cook,

     I was approached by Apple in the beginning of this year (by David Affourtit and James Foster)
     and was asked if I would like to join the executive technical team. Because I did not want to sign
     the Apple's NOA for an onsite interview, the process came to a halt. I felt that it was not
     appropriate to receive confidential information from or disclose confidential information to Apple
     given my fiduciary responsibilities as the Chief Technical Officer of Cercacor.
     I have developed several medical devices in the last 10 years and I am positively sure I could
     add a significant value to the Apple team, if I was given the chance of becoming part of it in a
     senior technical executive position and without conflicting with the large IP I have developed for
     Masimo and Cercacor during the same period.

     What I am sure Apple soon will realize is that medical, wellness and fitness technologies are
     very deceptive in the sense that they are easy to develop for products that work in most (~80%)
        he users. Getting the same technology to work in almost the entire population is a problem
      dxtremely more complex . This is the very reason most medical device startups become
     insolvent. Knowing Apple's reputation, I am sure you would not settle for even 99%, imagine
     then, 80%.

     As you probably know, regulatory barriers are another important consideration when dealing
     with medical technologies in general. If the FDA or any other regulatory agency worldwide (i.e.,
     Canada, Japan, Korea, Europe, etc.) believe your product should be regulated by their
     standards then, the choice of intended use combined with the technology realization strategy
     can make the development shorten or longer by several years.
      The reason I feel attracted by Apple as a company is not related to the things most people are
      interested in, i.e., brand recognition, great culture, great products, great people. It has to do
      with the fact that, as an engineer, I realized that there are three important equations to be
      solved in order to create a competitive global medical, wellness and fitness product portfolio:

      (i) The user equation - Apple has solved it and created the industry standard. With a brand
      recognition similar to the ones from luxury products, everybody is interested in understanding
      and using Apple's intuitive interfaces.

      (ii) The patient equation - This is the deceptive part.
      r=, The connectivity equation - This can only be solved with scale and brand recognition, which
         c synonymous for Apple. Reliable wireless technology and device interoperability will become
      a must in the medical device segment.

  https://mail .goog le.com/ma il/u/0?ik=4082d4e 25e&view= pt&search= ... = msg-f%3A 144 77693 52243174174&simpl =msg-f%3A144 7769352243174174   Page 1 of 2



                                                                             EXHIBIT 4
    CONFIDENTIAL                                                               -36-                                                        TRUE016520
                 Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 38 of 94 Page ID
Stanford Alumni Mail - The three equations
                                                   #:18253                               11/24/18, 11:30 AM


    I believe Apple has solved (i) and has enough resources to solve (iii). I can help you to solve (ii).

        1uld appreciate if the content of this letter could be kept confidential, since it can jeopardize
       c outcome of my career at Cercacor.

    I strongly believe that we can develop the new wave of technology that will make Apple the
    number one brand in the medical, fitness and wellness device market. If you agree, feel free to
    contact me anytime.

    All the best,

    Marcelo Malini Lamego

     18 Lyra Way
     Coto de Caza CA 92679

     Home phone: (949) 216-9294
     My resume is available at http://www.linkedin .com/pub/marcelo-lamego/54/644/725



     Confidentiality notice: This e-mail may contain information confidential and/or privileged from disclosure. If the
     reader is not the intended recipient, copying, dissemination or continued possession of this communication is strictly
     prohibited.




  https://mail.google.com/ mail/u/0?ik=4082d4e25e &view=pt&search= ...msg-f%3A144776935224 3174174&simpl=msg-f%3 A1447769352243174174   Page 2 of 2



                                                                         EXHIBIT 4
    CONFIDENTIAL                                                           -37-                                                    TRUE016521
                Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 39 of 94 Page ID
Stanford Alumni Mail - Apple                                                             11/26/18, 9:09 PM
                                                  #:18254




            AlUMN l


  Apple
  David Affourtit <affourtit@apple.com>                                                                       Wed, Oct 2, 2013 at 10:25 AM
  To: Marcelo Lamego <mmlamego@stanfordalumni.org>
  Cc: Denby Frazier <denby@apple.com>

     Hello Marcelo,

     Thank you for your voicemail and follow up. I saw your note to Tim Cook. I'm glad you remain enthusiastic about
     Apple.

     As I've transitioned out of the Exec Recruiting team into a management role, I've asked my associate from the Exec
     Recruiting team to reach out to you directly. Her name is Denby Frazier, cc'd .

     Denby, meet Marcelo, Marcelo, Denby.

     All the best and thanks again!

     Cheers,
     Dave




  https ://mail.google .com/mail/u/0?ik=4082d4e25e&view= pt&search ... msg-f%3A1447805301648269504&s impl=msg-f%3A14478053016482695 04   Page 1 o f 1



                                                                         EXHIBIT 4
    CONFIDENTIAL                                                           -38-                                                    TRUE016522
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 40 of 94 Page ID
                                  #:18255




           EXHIBIT 5
[Email re Masimo v. True Wearables dated June 1, 2021]




                                        -39-
        Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 41 of 94 Page ID
                                          #:18256

From:                        Paige Stradley <PStradley@MerchantGould.com>
Sent:                        Tuesday, June 1, 2021 9:29 AM
To:                          Mark.Kachner; Truewearables
Cc:                          Lit MASIMOL.1085L
Subject:                     RE: Masimo v. True Wearables



Mark,

We are considering your below email, but we will not be able to respond by noon today as we need time to confer with
our client. We will get back to you after we have had an opportunity to speak with him and confer internally regarding
the same. Until then, we do not agree that you may disclose any of the below documents or testimony to Apple’s
counsel.

Best,
Paige

Paige Stradley
she/her/hers
Partner
Merchant & Gould P.C.
150 South Fifth Street
Suite 2200
Minneapolis, MN 55402‐4247
USA

Telephone (612) 336‐4671
Fax (612) 332‐9081
merchantgould.com

GUARDIANS OF GREAT IDEAS®

Note: This email message is confidential and may be privileged or otherwise protected by law. If you are not the intended recipient, please: (1) reply via email to the
sender; (2) destroy this communication entirely, including deletion of all associated text files from all individual and network storage devices; and (3) refrain from
copying or disseminating this communication by any means whatsoever.
Please consider the environment before printing this email. Thank you.



From: Mark.Kachner <Mark.Kachner@knobbe.com>
Sent: Sunday, May 30, 2021 7:26 PM
To: Truewearables <Truewearables@MerchantGould.com>
Cc: Lit MASIMOL.1085L <LitMASIMOL.1085L@knobbe.com>
Subject: Masimo v. True Wearables

CAUTION - External.

Counsel,

Apple is moving to quash Plaintiffs’ subpoena based on relevance. To explain the relevance of the requested discovery,
Plaintiffs intend to rely on TRUE016520‐21, TRUE016528‐66, and deposition testimony. The document at TRUE016520‐
21 is a communication between Marcelo Lamego and certain Apple employees. Paragraph 6(g) of the Protective Order
allows Plaintiffs to disclose this document to Apple counsel. We request your authorization to disclose TRUE016528‐66
to Apple’s counsel pursuant to the Protective Order. We further request your authorization to disclose Marcelo
Lamego’s deposition testimony on pages 10‐12, 231‐236, 250‐257, 327‐328, and 423‐424, and Tatiana Lamego’s
                                                                                   1
                                                                         EXHIBIT 5
                                                                                       -40-
       Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 42 of 94 Page ID
                                         #:18257
deposition testimony at pages 49 and 56. Please let us know by no later than noon on Tuesday 6/1, whether you
authorize Plaintiffs to disclose this information to Apple’s counsel.

Regards, Mark

Mark Kachner
Partner
Mark.Kachner@knobbe.com
310-407-3472 Direct
Knobbe Martens
INTELLECTUAL PROPERTY LAW

five decades. one focus.
1925 Century Park East, Suite 600
Los Angeles, CA 90067
www.knobbe.com/mark-kachner




NOTICE: This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information.
Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender
by reply email and destroy all copies of the original message.




                                                                   2
                                                           EXHIBIT 5
                                                                       -41-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 43 of 94 Page ID
                                  #:18258




           EXHIBIT 8
                      [TRUE016528-566]




                                        -56-
      Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 44 of 94 Page ID
                                        #:18259



                                       J.   MARK HOLLAND          & ASSOCIATES
                                             19800 MACARTHUR BLVD., SUITE 300
                                                  IRVINE, CALIFORNIA 92612
                                                   TELEPHONE: (949) 718-6750
       PATENT, TRADEMARK, COPYRIGHT,               FACSIMILE: (949) 718-6756
       AND RELATED MATTERS                         E-MAIL: office@jmhlaw.com                J.   MARK HOLLAND,   PC




                                                      July 23, 2016

       SETTLEMENT COMMUNICATION -ALL EVIDENT/ARY RULES APPLY TO LIMIT THE USE
       OF THE STATEMENTS HEREIN IN ANY LEGAL PROCEEDING

       Via Email

       Brian C. Horne, Esq.
       Knobbe Martens
       2040 Main Street, 14th Floor
       Irvine, California 92614

               Re:     Your Letter of May 25, 2016
                       Your Clients: Masimo Corporation and Cercacor Laboratories, Inc.;
                       Our File: TRUEW-G3986

       Mr. Horne:

              This responds to your letter dated May 25, 2016. We represent True Wearables, Inc. and Dr.
       Marcelo Lamego in intellectual property matters.

                Preliminarily, we note the date of your letter. My client did not receive any copy or version of it
       until just a few days ago, nearly two months after the date of the letter, via an email dated July 15, 2016.
       On July, 18, 2016, the hardcopy arrived by FedEx. We hope and expect that the date of that
       communication will not become critical, but in an excess of caution, we set forth the following related
       information.

               Our client is at a loss as to why it took you almost two months to get your letter delivered.
       Among other things, we understand that Dr. Lamego's and True Wearables' addresses are widely known
       at Masimo, Cercacor, and your firm (Knobbe Martens). Also, Dr. Lamego is a neighbor of Masimo's
       President, Mr. Jon Coleman. In addition, True Wearables' address is available on its website. In 2015,
       John Grover, a partner at Knobbe Martens, contacted Dr. Lamego through another attorney and was
       informed that Dr. Lamego had left Apple and started True Wearables in Orange County, CA. Finally,
       there have been multiple press releases announcing True Wearables' products and company location.
       Regardless, as noted above, we hope that the date is not of critical importance.

                Turning now to the substance of your letter, you warned that the companies you represent,
       Masimo and Cercacor, "will take all reasonable steps to protect their confidential and proprietary
       information" in the light of the facts described in your letter. You then asserted that it appears that True
       Wearables, Inc. is "either improperly using or intend(s) to improperly use Masimo's and Cercacor's trade
       secrets in violation of applicable state and Federal law."




                                                       EXHIBIT 8
CONFIDENTIAL                                                    -57-                                                  TRUE016528
      Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 45 of 94 Page ID
                                        #:18260
       Brian C. Home, Esq.
       July 23, 2016
       Page 2

               Among other things, this letter is intended to confirm that those concerns have no basis in fact or
       law, and that my client is not aware of any past, present, or intended future use by my client of any of
       Masimo's and/or Cercacor's trade secrets. Perhaps more importantly, and as further discussed below, it
       appears that your clients may be continuing their efforts to improperly and perhaps unlawfully interfere
       with and harass my clients' business undertakings.

                If there indeed are any trade secrets about which your clients are concerned, please identify the
       same with more specificity, so that my clients may more fully consider any such accusations.
       Without more specificity than you have provided in your letter, however, my client can only respond as
       set forth herein, based on my client's understanding that my client has not used any of your clients'
       purported trade secrets.

              The following comments are not intended to be exhaustive, and my client reserves the right to
       supplement and/or modify same at any point in the future.

               Among other things, the information here demonstrates that Dr. Lamego not only is highly
       talented and a person of great integrity, but has founded his company in a way very similar to the
       way in which your clients' apparently were founded. In those and other regards, there are a
       number of factually inaccurate statements in your letter.

                   1.   Your letter expresses concern over my client's Oxxiom pulse oximeter. As your clients
                        are aware, pulse oximetry is a technology widely available around the world, and
                        Masimo/Cercacor were not the first, and are not the only companies that have developed
                        and continue to develop pulse oximetry technology.

                   2.   Frankly, and perhaps of greatest concern, your clients' unfounded pursuit of Dr. Lamego
                        and continuing harassment of him in his business ventures (see below) indicates that
                        Masimo/Cercacor may be trying to unlawfully deter competitors from entering the field
                        of pulse oximetry. Among other things, to our knowledge, Masimo/Cercacor has had
                        no access to my client's Oxxiom technology, and therefore has no basis to assert
                        claims that True Wearables is using or intending to use any technology related to
                        Masimo/Cercacor, especially any to which Masimo/Cercacor allegedly has trade
                        secret rights. Absent your clarification on the point, we will continue to understand that
                        your letter's assertions have been made without any review of the actual Oxxiom
                        technology.

                   3. Rather than using trade secrets from your clients, Oxxiom was developed independently
                      by True Wearables, Inc. Your clients presumably realize that my client's Oxxiom
                      product technology provides the world's first wireless, continuous, fully disposable,
                      single-use pulse oximeter. To the knowledge of my clients, Masimo and Cercacor do not
                      have any devices that both ( a) operate wirelessly and (b) are fully disposable. Instead, the
                      only disposable products Masimo develops are wired disposable sensors (see attached
                      Exhibit 1). Thus, my client's Oxxiom products are an advance beyond anything your
                      clients apparently have done.

                   4. The fact that technology companies like Masimo, Cercacor, Covidien, Philips, GE,
                      N onin, Smith Medical, to mention a few, all medical device companies with pulse
                      oximetry business, with hundreds of full-time engineers and scientists working in R&D,
                      could not invent and develop the world's first wireless, continuous, fully disposable,
                      single-use pulse oximeter is further proof of the breakthrough technology Dr. Lamego
                      has been able to independently develop at True Wearables, Inc. Mr. Kiani himself has




                                                       EXHIBIT 8
CONFIDENTIAL                                                  -58-                                            TRUE016529
      Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 46 of 94 Page ID
                                        #:18261
       Brian C. Home, Esq.
       July 23, 2016
       Page 3

                       stated multiple times words to this effect: "Technology inventors are really hard to come
                       by ... I have met two in my life: One is my partner Mr. Diab, with whom I started
                       Masimo, and the other is Dr. Lamego".

                  5. Including in some of the materials we are forwarding as exhibits, your clients have
                     further praised Dr. Lamego's creativity and skill and passion about technology, and have
                     acknowledged that Dr. Lame go is a man of very high integrity. Mr. Kiani and Mr. Diab
                     have admitted this in writing several times (see Exhibits 2 and 4). In case it carries any
                     weight in this discussion, Dr. Lamego confirms that he would never illegally compete
                     with Masimo, Cercacor, or any other company, much less copy proprietary technology
                     for financial gain.

                  6. As indicated above, there are a number of factually incorrect statements in your letter.
                     For example, your assertions that Dr. Lamego was an inexperienced engineer when he
                     was hired by your clients and that he began working with your clients to learn about
                     Masimo's technology are totally erroneous. As shown in attached Exhibit 2, your clients'
                     Mr. Kiani admitted that Dr. Lamego "brought to (your clients) the expertise of someone
                     who understands the intricate process of developing and testing new ideas in an
                     industrial/academic environment." Mr. Kiani also stated that "the experience in business
                     that Marcelo acquired during his time at BCG, helped him to become a more versatile
                     engineer and researcher and develop his leadership skills."

                  7. At the time of his hiring by your clients, Dr. Lamego was already a talented technologist.
                     Before being hired by Masimo, he was a tenured Assistant Professor of Electrical
                     Engineering in Brazil, with extensive experience in research and development and several
                     technical papers published on international journals and magazines. Dr. Lamego also
                     worked in research and development in Europe and at a technology company he started at
                     a young age. During his doctoral studies at Stanford University, he worked with Prof.
                     Bernard Widrow, a long-time Stanford Professor, a pioneer in adaptive systems, and
                     author of many adaptive topologies and algorithms, including the noise-cancelation
                     scheme used in Masimo's Signal Extraction Technology (SET).

                  8. Masimo's and Cercacor's own CEO has admitted that Dr. Lamego is "the leading
                     scientist in the world on non-invasive blood constituent monitoring and Ph.D. from
                     Stanford EE Department" (see attached Exhibit 3), and Mr. Diab has admitted that Dr.
                     Lamego "is an original thinker in that he has the ability to look at new or old problem and
                     come up with new innovative solutions that many other scientists have failed to find
                     while trying to solve the same problem" and has "all the traits that make an excellent
                     research scientist, knowledge, intellectual bandwidth, resourcefulness, work ethics and
                     persistence" (see attached Exhibit 4). In view of those admissions alone, it appears
                     disingenuous to assert that Dr. Lamego would not be able to independently develop a
                     new and breakthrough technology in pulse oximetry without utilizing Masimo's and
                     Cercacor's technology.

                  9.   Dr. Lamego was never a student or apprentice at Masimo or Cercacor. As erroneously
                       stated in your letter, Dr. Lamego was never "taught by the most experienced and senior
                       engineers at Masimo." Instead, Dr. Lamego managed with his technical knowledge and
                       unique talent to propose new solutions for problems that the most experienced senior
                       engineers at Masimo could not solve.




                                                     EXHIBIT 8
CONFIDENTIAL                                                 -59-                                           TRUE016530
      Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 47 of 94 Page ID
                                        #:18262
       Brian C. Home, Esq.
       July 23, 2016
       Page 4

                  10. Among other things, Dr. Lamego's technical expertise allowed him to teach a 4-month
                      workshop to all key personnel at Masimo and Cercacor teams, including Mr. Diab
                      himself and other technical executives. At the workshop, Dr. Lamego disclosed advanced
                      signal processing, modeling, and optimization techniques for biosensing applications in a
                      deck of slides, with lecture notes, computer algorithm scripts, and homework assignments
                      totaling more than 600 pages. During more than a decade at Masimo and Cercacor, Dr.
                      Lamego initiated, mentored, and trained several engineers, scientists, managers,
                      healthcare professionals, and executives, in the topics of signal processing, optimization,
                      modeling, and non-invasive bio-sensing and medical technologies in general.

                  11. As also noted above, Dr. Lamego's efforts to start his own company are similar in certain
                      ways to how your clients founded their companies. Like Dr. Lamego did prior to
                      founding True Wearables, Masimo's own founders worked for another pulse oximetry
                      company prior to founding Masimo. As stated in Masimo's written history (see Exhibit
                      5), "Masimo was founded in 1989 by electrical engineer Joe Kiani, who was later joined
                      by fellow engineer Mohamed Diab". Before founding Masimo, Mr. Kiani and Mr. Diab
                      were both employed in leadership positions at Newport Medical Electronics, a pulse
                      oximeter company, Mr. Kiani as the Engineering Director and Mr. Diab as Chief
                      Engineering Consulting. Mr. Kiani and Mr. Diab left Newport Medical Electronics in
                      1989 and soon after founded Masimo, also a pulse oximeter company. In addition, Mr.
                      Diab's profile at people.equilar.com clearly states that he developed conventional pulse
                      oximetry at Newport (source - Masimo Corporation on 09/12/2000; see Exhibit 6).

                  12. From the information currently available to my clients, it appears that Mr. Kiani and Mr.
                      Diab had no knowledge of pulse oximetry before working for Newport Medical
                      Electronics. Previously, Mr. Kiani had worked for Anthem Electronics and Bell
                      Industries, both of which are in the field of semiconductors components and systems (see
                      Exhibit 7), and Mr. Diab worked for Galiso, where he developed precision data
                      acquisition boards to test high pressure gas cylinders and the purification of industrial
                      gases (see Exhibit 6). Mr. Kiani left Newport Medical Electronics and, a month later,
                      started Vital Signals, Inc., later renamed Masimo (see Exhibit 8).

                  13. We hesitate to assume that, when Mr. Kiani and Mr. Diab started Masimo, they
                      improperly utilized technology developed while they were employees of Newport
                      Medical Electronics. Likewise, we submit that it is improper for your clients, including
                      Mr. Kiani and Mr. Diab, to assume that True Wearables' technology was developed
                      improperly using Masimo's and/or Cercacor's intellectual property. More importantly,
                      that assumption is not factually correct - my client is not aware of any trade secrets of
                      your clients being used in connection with my client's technology and/or business efforts.

                  14. We assume that you were referring to Mr. Diab in your letter, when you mentioned that
                      Dr. Lamego "became roommates with a company co-founder." While at Masimo and
                      Cercacor, Dr. Lamego was in contact and interacted with several key employees
                      including Mr. Diab and Mr. Kiani, among many others. Throughout his career, including
                      while he worked with Masimo and Cercacor, Dr. Lamego has interacted with key
                      personnel from many other organizations he had previously worked for or with, including
                      Apple Inc., The Boston Consulting Group (BCG), Universidade Federal do Espirito
                      Santo, N oordelijke Hogeschool Leeuwarden, among many others. This is not uncommon
                      activity for highly qualified employees, and in fact benefitted your clients Masimo and
                      Cercacor while Dr. Lamego was working with them. Having such access to key




                                                     EXHIBIT 8
CONFIDENTIAL                                                -60-                                            TRUE016531
      Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 48 of 94 Page ID
                                        #:18263
       Brian C. Home, Esq.
       July 23, 2016
       Page 5

                     personnel in other organizations results from having greatly impacted the previous
                     organizations, and benefits the current organizations for which such employees work.

                  15. Your assertion that Dr. Lame go was handsomely paid while working at Masimo/Cercacor
                      is also incorrect. Dr. Lamego made significantly less than any other Masimo executive
                      and less than Cercacor's Chief Medical Officer who, at the time, only worked 4 days a
                      week, with a fraction of Dr. Lamego's responsibilities, and Cercacor's CEO who made
                      over US$300,000 a year working an average of 1-3 hours a week at Cercacor. All
                      Masimo stocks were taken from Dr. Lamego after he transitioned to Cercacor and he
                      never recovered that income (more than US$2,500,000) since Cercacor never became a
                      public company. Dr. Lamego left Cercacor with about US$42,000.00 from the Cercacor
                      penny stocks he owned, and was obligated to sell back to Cercacor upon employment
                      termination at a pre-defined price that did not reflect the real Cercacor valuation (given
                      the products and IP developments that took place over the course of several years). Even
                      though Dr. Lamego had his Masimo stock options taken from him without his consent
                      within a year or so from those fully vesting, with the excuse he was leaving to an
                      independent company (Cercacor), the first product developed by Cercacor was the
                      Pronto-7 total hemoglobin meter, which was manufactured and commercialized by
                      Masimo. As a matter of fact, in your letter, you treat Masimo/Cercacor as if they were the
                      same enterprise.

                  16. Since the beginning of 2014, when Dr. Lame go left Cercacor, Mr. Kiani and its law firm
                      (your firm, Knobbe Martens) have repeatedly tried to disrupt Dr. Lamego's career and
                      business efforts. As soon as Mr. Kiani became aware that Dr. Lamego was leaving
                      Cercacor for Apple, Mr. Kiani immediately emailed Mr. Jensen, a partner at Knobbe,
                      wondering where Dr. Lamego's nondisclosure agreement (NDA) was and whether Dr.
                      Lamego had unlawfully removed his NDA from Cercacor files. (see exhibit 9). Dr.
                      Lame go became aware of the concern by Mr. Kiani, and immediately forwarded to Mr.
                      Kiani an email he had sent more than 2 years earlier with a PDF copy of Dr. Lamego's
                      NDA with Cercacor, which had been sent to both Mr. Kiani and Mr. Jensen for their files.
                      Mr. Jensen also sent a letter to Mr. Tim Cook, Apple's CEO, and Mr. Adrian Perica, an
                      Apple executive, admonishing them that Apple would be prosecuted for hiring Dr.
                      Lamego, even though Dr. Lamego was hired to work in a project that had no connection
                      with any products developed by Masimo or Cercacor (see exhibit 10). The letter created
                      a very uncomfortable work situation for Dr. Lamego at Apple, and he had no choice other
                      than to return to Orange County and open his own company, where he had hoped that Mr.
                      Kiani would not be able to harass him. Instead, Mr. Kiani continues with his personal
                      vendetta, trying to disrupt any projects with which Dr. Lamego is involved. Collectively,
                      these ongoing efforts by Mr. Kiani feel as ifhe is trying to stop Dr. Lamego from earning
                      a living.

                  17. At the same time, since Dr. Lame go left Cercacor in the beginning of 2014, the US PTO
                      online database indicates that your clients have filed more than 25 new patent
                      applications under Dr. Lamego's name, with your clients Masimo or Cercacor identified
                      as the Applicants (see exhibit 13). Your clients have continued this pattern even since my
                      client's Oxxiomproduct was announced in the beginning of 2016: your law firm filed at
                      least one patent application in the field ofbiosensing under Dr. Lamego's name (on
                      behalf of Masimo and Cercacor). Given that more than 2 ½ years have passed since my
                      client worked with your clients, my client is concerned that this continued patent filing by
                      your clients, in the name of MY client, may be a pretext for potentially improper or even
                      unlawful ends: pursuing expanded patent coverage and/or improperly asserting an




                                                     EXHIBIT 8
CONFIDENTIAL                                                 -61-                                            TRUE016532
      Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 49 of 94 Page ID
                                        #:18264
       Brian C. Home, Esq.
       July 23, 2016
       Page 6

                                  overlap of inventive efforts "by" your clients in comparison to my client's legitimate
                                  inventive efforts since leaving your clients.

               As set forth herein, True Wearables, Inc. and Dr. Lamego are not aware of any trade secret and/or
       proprietary information or technology from Masimo or Cercacor being used by either of them, before,
       during or after the development of Oxxiom.

              We respectfully submit that the foregoing resolves the matter. If your clients or you have further
       concerns or questions regarding this matter, please direct them to the undersigned.

                                                                                        Very truly yours,

                                                                                         J. Mark Holland & Associates,
                                                                                            a Professional Law Corporation


                                                                                        /J. Mark Holland/



                                                                                         J. Mark Holland

       JMH:ms
       Enc.
       ec: Dr. Marcelo Lamego (w/enc.)
       https://d.docs.live.net/3 65d5d3 a52bd96fc/Clients/TRUEW/G3986/2016-07-15 _ Masimo_Employment_Matter/2016-07-23 _ JMH_ Ltr_to_Masimo_ attys_ FINAL.docx




                                                                                     EXHIBIT 8
CONFIDENTIAL                                                                                      -62-                                                           TRUE016533
     Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 50 of 94 Page ID
                                       #:18265



                                Masimo's Re sable                  o .·tor


                                •
                                              ..
                                           ...,.
       asimo Root                          1"J
                                           "
                                           "'




     Ra lu 7




                        ,~""·   '
                                .
                                    .;;_
                                           . 1•1.
                                                   .
      Rad·car 7




      A d87




                                                       Exhibit 1
                                                       EXHIBIT 8
CONFIDENTIAL                                                -63-               TRUE016534
      Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 51 of 94 Page ID
                                        #:18266




     Pro to 7




     Pronto




       Rad8




        Rad 5•V




                                         Exhibit 1
                                        EXHIBIT 8
CONFIDENTIAL                                  -64-                             TRUE016535
     Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 52 of 94 Page ID
                                       #:18267




      Mighty$ t Rx




      S Share




      C rcacor Embe

                                     ,•
                                           .
                                          - ~--........,..,


                                                              ~   ,.   .




                                               Exhibit 1
                                           EXHIBIT 8
CONFIDENTIAL                                          -65-                    TRUE016536
     Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 53 of 94 Page ID
                                       #:18268



                     a    o    lnbow                   o          ble ensor


      Ral bo ReSposable




      Adut
                                                     r a     II   0

                                                           . .s




                                                     , • •        0




                  mo' Ra nbow           d Reusable S ot Ch ck S nsors


      Aa bow OCI-SC 200




                                 .. I




                                         Exhibit 1
                                        EXHIBIT 8
CONFIDENTIAL                                  -66-                            TRUE016537
     Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 54 of 94 Page ID
                                       #:18269




      Rainbow DC SC-400
                                          -
      Ral bo    OCI-P SO-400
                                          -

                        mo     Aa ,   o   40    C Wlr d Re   ab   Sensors



      Rainbow4D

      Smal




      Ralnbo 4D

      "1edrum




      Rai bo

      Large

                                 '•




                                               Exhibit 1
                                              EXHIBIT 8
CONFIDENTIAL                                        -67-                      TRUE016538
      Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 55 of 94 Page ID
                                        #:18270




               Masimo' R in o       d e ·ve       ired Disposable Se sor


      Ra nbo R1 25
                                                                •


      Ra"nbow R 20                                          •




      Ra bo    A1 25L




      Ral bo   R1 0




                 a imo's   ainbow    ire        po abl Adhe ve Se sors


      Ralnbo   R25
                                                                •


      Rainbow R20
                                                            •




                                           Exhibit 1
                                           EXHIBIT 8
CONFIDENTIAL                                    -68-                           TRUE016539
     Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 56 of 94 Page ID
                                       #:18271




               R20-




                 axlmo   ainbow     red R usabl Spot Check Sen or


      Ranbo    DCI                              -

                                     I   • ••
      Rainbow OCI-P




      Rainbo   DCl-6
                                            -
      Rel bow DCl•P-6




                                                Exhibit 1
                                           EXHIBIT 8
CONFIDENTIAL                                         -69-                     TRUE016540
     Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 57 of 94 Page ID
                                       #:18272



               a Imo       alnbo         be       Ir   do· ec   Con ect en ors

     A   bo OCI dc3 S     sor
                                                  -

     Rainbo    DCI-P dc3 Se sor         -.. - ,




                                a Imo   ainbow Patlen1 Cabl




                                            Exhibit 1
                                            EXHIBIT 8
CONFIDENTIAL                                      -70-                           TRUE016541
     Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 58 of 94 Page ID
                                       #:18273




                            oxx.·o   from True       earables




        Wireless, completely disposable, continuous, single-use pulse oximeter.

      Technical Specifications:

      Size: 1.2 x 0.7 x 0.3 inches (30 x 17 x 7.5 mm).
      We·igh : 0.12 ounces (3.5 grams).
      Wireless Range: 33 feet (10 meters).
      Ba ery Lite: over 24 hours.
      SpO2 Accuracy (70-100%): +/-3% on 68% of the population.
      Pulse Rate Accuracy (25-250BPM): +/-3BPM on 68% of the population.

      Specifications are subject to change without notice.




                                         Exhibit 1
                                        EXHIBIT 8
CONFIDENTIAL                                  -71-                            TRUE016542
     Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 59 of 94 Page ID
                                       #:18274




        Septe       27. 2   6



                0    f   MA
                                             n:clo
                                            ile. th




        Joe E. K ni
        CJ innan d CE




                                        Exhibit 2
                                       EXHIBIT 8
CONFIDENTIAL                                 -72-                             TRUE016543
                   Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 60 of 94 Page ID
                                                     #:18275
\         rcelo Lam         o
    From:
         nt
    To:




    I'        ot            b 8 nnl    in 10 mfn.




                                                                                                                        >; Gerald




    I arn flni hed Ith J ff if you want to disc ss flO

    J c w. Lasersoh
    G n raJ Partn~r
    The V rtica ·Group



                                                                                                        @90i   Raymond Bonner;
                                                                              O'Briefl; Tom   cOena   n; Yon~     Lee


    Loo        t whilt t e rbltr. tor sa d I st:

    21            . A A:    our Hon r w '          co    all of
      this.
    2 T
                                                                  m



                                                    e ajd, He ·as not oin                                                    th
                                                    nt m i ring nd Ph.

    J



              ~
           Mark T. Palfn [mal!to;MPalln@aaJrr.com]
          Su ay, Oecembe 1S, 2013 1 :57 AM
    To: An    Sampatfl; Elena Baca; G Id Masoud; Jack Lasersohn; Joe KJ                        lo Ulffl@gOj ~ n ( I BoM i S00tt
                                                                        1
                                                                      Exhibit 3
                                                                      EXHIBIT 8
CONFIDENTIAL                                                                -73-                                        TRUE016544
      Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 61 of 94 Page ID
                                        #:18276




                                                               Aug22 2006




                               OWHO    ITMAY O.



                                        io research sci n ·st orldng on   anc
                                      at M ·mo orporation.




                                                                                d




                                         Exhibit 4
                                        EXHIBIT 8
CONFIDENTIAL                                   -74-                                 TRUE016545
      Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 62 of 94 Page ID
                                        #:18277



                                                           d    ly    d verye c1     y.   1s
                                us wh   he join           imo h <lid o       v the medical
                                            ble to cquire it in record time. His
                                            a       belp to our team. I conti ual y see
                                             p y them o help ol e the probl ms and




                                                                                          d




                                                     · cerely

                                                         oham        .Di b




                                         Exhibit 4
                                        EXHIBIT 8
CONFIDENTIAL                                      -75-                                         TRUE016546
     Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 63 of 94 Page ID
                                       #:18278



     Joe E. K ani

       r. Joe E. Kiani founded Masimo Corpora ion in 1989 and has been its Chairman
     and Chief Execu ive Officer since 1989. Mr. Kiani serves as he Chairman and
     Chief Executive O cer of Cercacor Laboratories, Inc. He served as Ac ing Chief
     Technology Officer t Masrmo Corporation since December 2009 and served as
     its President si ce 1989. He served as a Regional Technical Manager of Antherm
       lectron· cs and as a Field Applications Engineer of Bell Industries. M . ·ani
     served as an Engineering Di ector of Newport Medical lee onics. He served as
     Product Engineer of Unisys Corporation. He served as the Chair an of the
     Board of The Medical Device Manufacturers Association. He serves as a Director
     of Attlee , nc. He serves as a Director of Bioniz LLC, and Masimo Laboratories.
        e has been Director of Bioniz Therapeutics, Inc. s·nce 20 5. He erved as a
     Director of Saba Softwa,,e Inc. from July 1997 to arch 15, 2013. In 2010 he
     established the Masimo Foundation for thics, Innovation, and Competition in
     Healthcare. He is achve in efforts to reform U.S. health care and encourage
     medical innovation. His innovative technology pioneered products such as
     Masimo Patie t SafetyNet - the first remote monito ing and wlrele s clinician
     notification system de igned o help ospitaJs improve patient safety and clinical
     outcomes by dramatically decreasing rescue events and cos ly ICU transfers;
     and asimo Ra;nbow SET® Acoustic MonitoringTM-the first noninvasive and
     oontlnuous acoustic respiration rate (RRa       ) monitoring technology. He ·s an
     Inventor on more th n 50 paten s related to signal processing, sensors and
     patient mon itoring including patents for the invention of ead-th ough motion and
     low-perfusion pulse oximetry. He has over 575 issued and pending patents
     worldwide . He have garnered more than 50 awards and honors. includmg the
     Frost and SulHvan CEO of the Year Award, the Society for Critical Care Medicme
     Technology Excellence Award , and the mst & Young (Orange County)
     Entrepreneur of the Yea A ard. In Feb uary 2000, he received the first Society
     of er· ical Care M dicine Indus ry & Technology Critical Care Tee nology
       xcellence Achievement A a d and also received the Ernst & Young (Orange
     County) Entrepre eur of the Year Award. Mr. Kiani hold a BSEE degree and an
     MSEE degree from San Diego State U iversity.

     Source: http ://www. bloom berg.com/research/stocks/people/person.asp?
     personld=54101 0&prlvcapld=31167




                                           Exhibit 5
                                          EXHIBIT 8
CONFIDENTIAL                                    -76-                                TRUE016547
      Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 64 of 94 Page ID
                                        #:18279



        o ame         iab
      Mr. Diab is a founder of Masimo and has served as C ef Technical
      Officer and direc or ·nee September 1989. Prior o o nding Masimo,
         r. Diab served as Chief ngineering Consul an a Newport edic I
        lectron·cs, deve opi g co    n onal p ls oximetry, and as Senior
      Design Eng' neer at Gali so, developing p ecision data acq isition boards
      for testing high pressure gas cyli ders and he pu ification of industrral
      ga es. Mr. Diab holds a B.S.E.E. degree from California State
      University, Fullerton.
      Source: Masimo Corporation on 09/12/2000

      Source: http://people.equ1lar.com/b1o/mohamed-dlab-masimo-
      corporat on/salary/210657#. V4pBxFc8aOq




                                         Exhibit 6
                                        EXHIBIT 8
CONFIDENTIAL                                   -77-                            TRUE016548
     Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 65 of 94 Page ID
                                       #:18280



     Josep      . Kian
     - Marion Webb
     Chief executive, chairman, Masimo Corp.
     Estimated net worth: 140 million
     Joseph E. Kiani, 45, ohlef executive and chairman oft board of the publicly traded
     medical technology company a I o Corp. m Irvine, ranks o. 11 o the 2009 San
     o·ego's Weal est list Kiani is worth an estima ed 140 mil- lion. He repo edly owns
     about 1 0 percent of the company stock, which is traded on the Nasd q stoc exchange
     under the symbol MAS I.
     Since Kiani founded Mas mo in 1989 as a private garage startup, Mas         has grown to
     1 500 people worldwide with annual sales gro h of nearly 25-fold in the last five
     y ars, accord-ing to asimo's Kiani s an mventor · h more 1han 50 patents related to
     s·gnal processing, sensors and pa ent monttorlng. nctuding patents or inventing read-
     th ough motion and low-pertuslon pulse ox,metry, accord ng to published reports.
     P ior to founding asi o, K ani served as the regional technology manager for Anthem
     Elec ronlcs Inc., a is ibutor of se lconduc or and subsys ems produc , and as a e
       pplications engineer for Bell Industries Inc., which dis bute advanced semloonductor
     components. He also previously served as produc enginee at Unisys Corp., a
     computer manufac urer.
     He currently erves on the board of directors of Saba Software Inc. a p I cty traded
      oftware company that foet.Jses on human cap· al developmen and management
     solutions, and the cha an of the Med cal Device anufacturers Assoclatio ,
     according to Forbes.
     Kiani hods bachelo 'sand master's deg ees in electrical engineering from San ff ego
     S t University.
     In an In ervlew with the journal Smart Bl! iness dating back to January 2007, Kiani
     spoke about the importance of in egrity, maintaining the right culture a d keep ·ng n
     open o r policy.
     Success, he is q oted as saying, is being happy most of th time, which can only e
     attained ,f you live up to you o m princip es.
      Success tor the company is he same, building a successful company based on
     p 'ncip es and lntegrtty, not greed and po er,' he added.


     Sou ce: http://ocbj.medla.cllents.elling1oncms.com/s1atic/sdbj/supplements/
     SOWealthiest09.pdf




                                               Exhibit 7
                                             EXHIBIT 8
CONFIDENTIAL                                        -78-                                   TRUE016549
     Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 66 of 94 Page ID
                                       #:18281




     :u. s"District :Cou.r t for the Central District of Callfe>rnta - 293 F.:.
      s'!P~ m 1102 tc.t>. CaL.2003)
      J~ly 3, 2003                                       .


                                                             .·2,a F. ~upp..2d:1102.c~ooa>·

                                                                              .. INC. et al.,

                                                         MASIMO:COJ:IPORATlON et at,,
                                                      Thie·.ooc:i1ment-:Relates-toA1_
                                                                                    1Actions




          .                            .


              3~2003
               :--·. -._   .·•   .   .,_: --   -- .




      "1~113 Qrafg N. H e ~ of ~r~ & ~               •   AflQS1'8. CA,                  LQs
       Robert C. .         of Fish & N;eave, New York City, KeviO P~B~
      JOlm$Ofl, ~ e ~~ilf\d Brian c.
      :Neave,~P:alo.Alto, ·CAr·for , . · tiffs... . -
                                                          of FiSh &
                                                                .
                                                                                    ·cannon

                                                                        Exhibit 8
                                                                        EXHIBIT 8
CONFIDENTIAL                                                                 -79-               TRUE016550
     Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 67 of 94 Page ID
                                       #:18282



      James F. esniak, Joseph A. Re, S ephen C . en sen, and Jon W.
      Gurka of Knobbe Martens, Olson & Bear LLP, Irvine CA, or
      Deiendants.

         MORA DU         OF ECISION A D ORDER R

       a    o's     o io for S mmary Judgment Re O nership of
      Patents
      P AELZER Distr'ct Judge.

      I Backgro      d
      In th's patent inf(ngemen suit, defendant Masimo Corp.
      ("Masimo") counterclaims alleging hat plaintiffs ellcor Puri an
      Bennett Inc. and Mallinckrodt Inc. (11 Nellcor 1) in ringe on certain
      Masimo patents through the sale of certain products. On its part,
      Nellcor, in its Third Counterclaim, seeks a declaratory judgment
      t at it owns each and every one of the asimo patents asserted
      in this case. The issue presented by the Motion for S mmary
      Judgment before the Court is the ownersh'p of those Masimo
      patents.
      At the center of this controversy is Newport Medical Elec ro ics
      Inc. C' ewport' ), a California corporation incorporated 1n Marc
      1988 for the purposes of developing and marketing inexpensf ve
      pulse oximeters In pu suit of this goal ewport hired Joe Kiani in
      May 1988. Kiani was granted 160,000 shares of Newport stock as
      well as a seat on Newport's Board o Directors. AddiUonally,
      Kiani's sister received 30,000 shares of ewport stock.
       n the summer of 1988, Kiani conceived of employing an adaptive
      filter in a putse oxime er. He suggested using an adaptilve filte to
      the Newport Board of o·rectors, but also warned that this effort
      would cause further delay. As things stood, Kiani had already
      informed the board hat the earn would be unable to meet t e
      original February 1989 deadline, and it would take untril May 1989
       o develop just a rudimentary oximeter without an adaptive filter.


                                        Exhibit 8
                                       EXHIBIT 8
CONFIDENTIAL                                 -80-                             TRUE016551
      Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 68 of 94 Page ID
                                        #:18283



      Employment of an adaptive tilter wou d further push the imetable
      out until October 990. Unwilling to tolera e further delays,
         ewpo rejected Kiani's idea.
      Newport contends that ,ts decision with respect to adaptive filters
      was a temporary o e. In the interest of time and for markeU g
      purposes, Newport ordered Kiani to complete a simpl tied version
      of the pulse oximeter without adaptive fHters designated "Rev. 1. 11
      No efforts were made to develop a pulse oximeter t a
      incorporated adapttve tilters. A all times, however, Newport
      claims tha its intent was to eventually create an oximeter that
      used an adaptive filter. (Opp'n at 5.)
      Kian· resigned from ewport in Apri 1989. Upon leaving the
      com any, Kiani and Newport had various dispu es over the
      shares that Newport had previously gran ed *1104 to him and
      over the ownership of work that Kiani purportedly had done or
       · ewport. Ultimatel,y, Kiani agreed to re urn the 190 000 shares of
         ewport stock he and his sister owned pursuant to a Mut al
      Release entered into wi h Newport in May 990. The terms and
      the interpretation of he Mutual Release are the subject of the
      current motion and are described in more detail below.
      In May 1989 Kiani formed his own company to pursue t e design
      and sale of pulse ox·mete s Vital Signals, Inc.      is company later
      became known as Masimo nc., the defendant/counter-cla·mant
      in thi s case. At he same time, Newport suffered financially.
           1




      Eventually, the pulse oximeter project was shuttered, and the
      company abandoned. ewport was officially suspended by the
      State of Ca ifom·a on January 2, 1992 for failure to pay fees and
      taxes. At the ime that Newport was closed, it had completed a
      prototype putse oximeter bu it had not done any work on the
      incorporation of adaptive filters.
      Newport remained inactive until 2002 when Ne lcor in the midst of
      this paten infr'ngement awsui revived ewport by paying the
      latter s de inquent Cal'fornia corporate fees and taxes for the
      previous ten years. tt executed an asset purchase agreement


                                         Exhibit 8
                                        EXHIBIT 8
CONFIDENTIAL                                  -81-                             TRUE016552
     Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 69 of 94 Page ID
                                       #:18284



     whe eby ellcor p rchased "pulse oximetry algorithms and
     systems., for 200 000. avi g resurrected Newport a d now
     stand·ng ·n its shoes, Nellcor pleads that Masimo does not own its
     patents-in-suit.
     Mas·mo for its part requests summary judgment against
     Nellcor's ownership claims on four alternative theories. irst it
     argues that the Mu al Release precludes any clatm that Nellcor
     owns Masimo's patents. Second, Masimo claims that even efore
     it was shuttered, Newport had already abandoned any rights it
     could have had in Kiani 1s idea. Third, Masimo argues that the
     applicable two year statute of limitations bars Nellcor's claim.
     Finally, it argues that Ne lcor cannot possess a shop right in the
     invention of Masimo 1s aten s. As discussed below t e Court
     finds Masimo's first arg ment to be dispositive.

     If LegaJ Standard
     Summary judgment is appropriate when the moving party has
     dem.onstrated that there ·s no genuine issue as to a y material
     fact and that the moving party is entitled o a judgment as a
     matter of law. Fed.R.Civ.P. 56(c). A fact fs rnateria if it 11might
     affec the outcome of the suit under the governing law."
     Anderson v. Liberty obby, Inc., 77 U.S. 242 248 106 S. Ct.
     2505, 91 L. Ed. 2d 202 (1986). A dispute about a material fact is
     ge u· e "if the evidence is such that a reasonable j ry ooul
     re urn a verdict for the nonmoving party.' Id. Under t e summary
     judgmen standard, "(t]he evidence O·f the non-mova t is to be
     believed, and all justifiable in erences are to be drawn in his
     favo .11 Id. at 255, 106 S. Ct. 2505. The interpretation of a written
     agreement is a questiion of law. See Pacific Gas & Electric Co..
      v. Zuckerman, 189 Cal. App. 3d 1113 1143, 234 C I Aptr. 630
     (Cal.Ct.App.1987).

      II. Disc ss o



                                        Exhibit 8
                                       EXHIBIT 8
CONFIDENTIAL                                 -82-                             TRUE016553
      Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 70 of 94 Page ID
                                        #:18285



     .- A. Terms of-the M .: Release ·                                    .. .
     ·The Mutuaf ReleaJe was exec1.1ttd-on                        19, 1-990.Jtrecites
     •-"that         of the                   to ·the Mutual Release is the fact that
         ..                   ..          threatened to sue Kiani-for-w               in
        ·any-competitlve _ . of ·.· ..· , ooropanies which rriay~be
         competito.rs; to Ntwpc>rt and tor 1hfft Qf corppr:ate··propdetaty
         information}• ·(Mutual Release at t . ) H:aving r~otted.tn,s history.
     · Newport provide·cl Kitini with a. comprehensive releas.e of - ·
         liabilities. (Mutual Aelease 1J ·· in ·..                 the Mutual Release
                         makes clear the intent of the pa.rties_to 0 release any
       -and .aH          ~s ~rjd .ctairns that may exist or come-•110$ ;into being.
         b.8-tween the parties and to eliminate _           any . .. _ tiar,or disputes
         between the parties ·-in 1he Mure~1 (:Mutual Releas~ 11 S;) Kiani
         gave a substantf~fly
         111.)      ... . ... · .. $imifar
                                       ..    •release.-
                                                     .·. tQ. ..       .. ·(Mutued
                                                                           . - . Release.
       Pe        most relevant to the motion at hand, hOW&ver, is the
     ..Mutual Re.le~se', treatment of · ·_. tnteHectual..    _         ooeta
       by Kiani whUe he was-empfoyed by Newport. The tl'greement
       defines .1Product0 as 'that ee·rtain pulse-oximeter which was
       developed by Newp.ort under supervision by Kiani. 1 (Mutua1 ·   1


       Release·at 1.) in the Mutual Release , ,Kiamreieased aH -claims
       agai_nst Newport:, in     . ".any claim of _ow.nerstdp to the Product
      by K:lanP• ,(the uo   . ctauseH) ..(Mutual R,etease 111 1) On the
      otherhand, Newport also-acknowledged that Klanl was -notJn
      possession of any propfietary information .o f Newport (the · -
             Sio:n clause0 ) . (~tual Rel~ase'1f·,2.)
      nposse$_

       B. The Reteaae
     . At the center of the ·.     between the two pariietf Is the proper
       i              .· of · -     t and:2 of the Mut Release. Kiani
       ~rgues ~t the terms ot ibe.Mutuaf R~gave.him free re!Qn
       tp st'1rt Masimo and his quest to t,:uild a pulse,oximeter with ·· ·
      ttdaptivetittefs', He arguesthat-.-by aokn _·_ .. . ·g_;n·thE?             ·
      possession otau$e in Paragrspf) 2-tn.~t Kiani was._
                                                        nQt in


                                            Exhibit 8
                                           EXHIBIT 8
CONFIDENTIAL                                      -83-                                TRUE016554
      Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 71 of 94 Page ID
                                        #:18286



       po&$88Sion d       81\Y Newport pr etary inb'rnatton, NeWR()rt
       meant . . thatKianfdid ·not have ,an : .- .· . 1hat. . . e(.t' to
       Newport. Whatever skiUs, k               . . .and otherwise that·Kiani
       :brought to MasJmo ,c<>:~ld n9t have.b~to·            to ·..    ort.
       NeJIQorcontendsthat Kiani-. spscifi®lly•.disclaimed ownership over ·
       the .Produatin the·ownersh1p:01ause in                    ·h 1 of the Mutual
        Ret,ase, an~1 the.reby confirmed.Newport s.owner.ship ot. ideas
                                                        1


       created during Ki•n.i!$ tern.rt,.~inc1Udir.t9 the .ideirof incorporating
       an · ve filter in ·a pulse o~tmetet According 10 NetJcor, the ·.
       definition d Produet enoompasses all w-0rks and ideas related to
       puls.e:oxirnetty.conceived •nd developed •bY Kiar1idurinilhis
       ter.ture. Undofthis .view}' itmatters not that thELspeoiflcatipns for
        Rev. 1 did Mlt call for adaptt.,. filters or that Rev. 1.appears to not
       have.been .complet~d guring .Ktani's tim~. The .critical facts.are. ·
       that Kiani was hireg.to devetop a pm,e oximeter,and .h& ·.
       conceived Qf the idea of inCQrporating,an adaptive fif:terwhife he
        w21s at Newport. Tht~e two fa ··            .tJetlcor. ~make tt,e adaptivet
       filter idea . Part of.the:Prodtldc()vered .by-the ·Mutual ·. Release~
       Nelfcorts rea:         otthe Mutuat Release is a fiEtwed one. To
       with, the definition_of :Product is not as :broad·as Nelloor would ·
                                      as.
       have•it Product.is'. (fefined •i~hatoertain . putse--oxirneter.whi~b
       was develo · .           Newport u\       supervislon by Kiantll            ..
        Rt?lease at 1.} Three,: .       . of this de1inition .,Qontrac:HotNencor's
       reactr . by $Q .·.. . ,j thafthe parties··meant:t~ideftne··pr.Qduct.
       narrowly only as the::speaflc p(.Jtse O)(imeter (te", Rev.1) that Kiani
                      .First, the definition of       . refers :to a "certain
       pt1lse-Qxirneter... This,irnplies .thatthfJ PrQduQt is.a ept;,oiffc
       prQd . a.nd does ~ot enco.mpass e. .· ·                thafKiani worked
       on while at               ·Seoond, the Product is Ol'le that we actually
       "d~laped• by Newport. Although Newport contends that it
       intended all·along·to ·pursue ·a p.ulse :oximeter ,with adaptive filters
       at a later time; there ts no dis,pute that ,one wit~ · ·         _· Jitters · ·
       was neverpyrsuecj ~rt .K1~nrs time. Kiani ipecifio~Hy
       re9u~sted permlssloo to •tde.velop• sucn .• aputs~·oxfme~er~ butthit

                                            Exhibit 8
                                          EXHIBIT 8
~ - . - - - - ~ , • ~-
                     •                    -~    ~       ~      .   .   :    .    ~•M••I   . &~U •   • ,_-,



 CONFIDENTIAL                                    -84-                              TRUE016555
      Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 72 of 94 Page ID
                                        #:18287



                was denied. Third, the ·oouct        ,s~san1y one
                                         Kiani."     , this contradicts
       Nellcor's broad claim since Kiani neither     ooe•a nor
                   the      oprr1ent of   sa oximaters 1nc1:,rpi:>ra1ung

       *1108 Other porttorls ol the Mutual Release     Masimo's
               that the Mutual Release was not intended to l)re\l'ent
                                                         . The clause that
                                                         that Kiani releases
                                    to the Product." Whether an idea is
       owned          someone is a           distinct           from whether one
       is entitled to use an idea. If the parties~ ac         intended
       to           the own1e1          the Product, but also to exclude Kiani
       from             ngcer                      it would have been more
                  for the Mutual Release to not me.ire define the ow1nE
       of the Product, but to                     exclude Kiani from prac,
       any of                oah:Js c      OPE~a or conceived          his tenure
       at.New
        ·,··· ... port'    . .        ·....
       Not only·does,the_Mutual Relaa,e ·appear not to.equ41te
       ownership with ht to · ·. . · ·· .·· to state ·
      :reliltion ·.. ·~·To .          ·th• fl«tcitale state the.1t . .. . · .
       hlllOJY of d . .                Kiani              . over bQth the
       "P~ctyot as . . . .                    . :and the proprietary·natunt of
                          utilized in    ProductO (MutuatReltaae Id 1.) .It
      :tbus.m-••:adlaUnctlon.between the Productt.,., . . .. . . ..
        . . di.Ye' . .. . ' ·the ' ' . ·.·.        inc,orporatecl In tbEt PrQduct.
           . however. releues only -hts . · Of ownen.ahlp :''to the
       Prioduct and nofto·any · · · ng                          · · · Aeleaset·
       2.)
       Furthermore, ew1)ort releases Kiani from any       that
       otherwise accrue "related to or based upc,n  Product and/or
         ew1:>0rtoruponthe        oprner1tandproc
       which may ba deemed to be com            with the Product or with
       Newi>0rt ..., or with any company which may be in cor,npe1titic>n

                                         Exhibit 8
                                        EXHIBIT 8
CONFIDENTIAL                                  -85-                             TRUE016556
            Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 73 of 94 Page ID
                                              #:18288



            w~t:h·N1wportl'. • ·1Mu\ua1.•.R•t•1~e.,t2.~).·1,,.·•·1r1t1ct . flfoauct ·oompri8ed
            noto . Rev. 1• but lflY\Qtller ieleas a.ssoQiate_a.with p1.1tse ·
             oxtmetry,,. t~,re1ea11 · N"wport ~ou:t~ tJe . >                                     ·.         .J•.<How
             ooultt.Kiani·r,11iat1cally·!:ornpete wittt. ·Ne\¥pQrt If ·us~ of · adaptive
             filtera in pulse .oli.metenaCJri(}r thatmatter••·work:.on.pt.1tse ... ··.··.

              sectiofls, however,.are-in harmony if the ow.nership clause in
             ,Paragraph 1 only refers·to who owns the property·-that was
             .~evelqpe~ . 'at •.Nca\Npott..wbit, .1~e. .flompeti~qn. . reteasr,•·•in. Par,ara1ph
                                                                                         1


              2 c1arifieethat·tn1 undeirlying ·technologsrie.free t<tbe used by . ·
             e~ther·party.                                     .
              The l85t sentence of P~~raph 2 confirm~ the r~ading thatJhe
              MliltUal R1leaatt: f:,s not i"tended to preve)lt_l<iant fiorn practiting
              any skills acquired ,during: his time _at Newport There ·Newp.ort ·
              uacknow,tedges tttat Kiani.l s not in'posses~on of a~y proprietary
              ioforn1fjtJ:Qn.·.,of•.• N~wpgrt..'i·.,NluJua1_•.ia:,Jtaese.·i .2;).•. •1i•,e1~pea,rs
              un          uous that this possession clause was .intended to be an
              ackn: .·...              {f by Neitpo,rt 1hat ~1ani ditit1QtleJ~• w.ith aQy
              Newport                       · ktformE1ti.Qll, whttb•r stottd:. in his :ibraln or Jg
              _              ta .           form.
             Nobvllltst@ndi              ~
                                         the app.rent m~11ni.ng of.f'lis·senttJnoe ho\'ff)Vert-
             N•.lfQOr·st1qQ.ests·tb.1t. .ttle· *'prQiPfietaJ¥ •. inform,tipni1·•··1s··1imited···on1y
             to •tQftwc1re ae,a.oJher . · .· ·.·•.· .•· ·.··...•· .·•· .·... . rn.E.:1terials.'' fppp*r, ·at f1.)
                  1

            ·other.we>r:a,•.Nt1ll~r: 9-t9111s.~thatJr-1.ff)e::1a1t@e1ote._t)C?1,iof •:~m-,uraph.
             2~. Kiani m~a.nt-onty·fQr.J~e\\lp~rt to f.\9know1,gge ·tnat.1<1,nt.·nad. not
               stCJlin . ·. .. i > .·.. ·. · . ·.· ·. ·.·.. .. ·. -1,( ii• . . ·.     . . .• -        >   .
               That tllis_readin,arefl~ct!J tt:te tn~tl'ltls·impl~11sib~ei Jtibegjn<w~h1
             ·.nothing in the·sentence t1uggests that tneNewport."1'oprletary
               i111'9,rm11t:io11. ·i~ Qrtly·•.proprt,tiOf<fnfl)frnati,og,• 111·. p~ysi~l.·•. torm~•· ~••·
           .· well Nsltcots·· reading ·\\!:tJU,·ld ·ren°'•r 1he·competitioo·releas~.in
              Paragraph 2 redundant lf~as NeHcor argues, Kiani•ts release of
                                                                                                                   µ,.
             owrE:lr,~ip .111·. •r-,r~Qr,ph >1···"'!,t>.•Bl$() . fJ.·.·.•.r,1~~EJtl .• 9f. , ...r•·.rigt,t ..'tQ •. •
            the unaertylng ,1101 technology, the competition release in
             Paragraph 2 wo.uld be e~sentiany·moot, since any,pr.nprietery


                                                                 Exhibit 8
-----•·.1i'l~-.>li

 CONFIDENTIAL
              .' " :: ·- a_ _ _ _ __
                                   i: : .
                                        .~.J-
                                          -.A U-1.1.k-.,t,Ki,-,
                                                                EXHIBIT 8 . . -H _ _ _
                                                            .. :u«-IH-iAu;..-



                                                                        -86-
                                                                                                        -------:ii
                                                                                      , - • - t •" 61'- "                     .olll,t\f,~~;;:,


                                                                                                                         TRUE016557
     Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 74 of 94 Page ID
                                       #:18289



      information in the hands of Kiani could not be used by Kiani
      wit out otherwise breaching the Mutual Release. See Cal.
      Civ.Code § 3451 (11 An interpreta ion which gives effect is prefer ed
      to one which makes void. 11 ).
      Thus, the only reasonable reading of the Mutual Release is that
      while Newport owned any physical product produced by Kiani
      during his time at Newport he ideas developed and conceived
      during that period are not the property of Newport S e Cal.
      Civ.Code § 1641 ( 'The whole of a contract is to be taken together,
      so as to give ,effect to every part if reasonably practicab e, each
      clause helping to interpret the other. n).

         Conclu i'on
      For the foregoing reasons, Masimo's motion for summary
      judgmen is GRANTED.
       TIS SO ORD RED.

                               JUSTIA
                                                    s




               Add your insight
           la .j     i .co /a no            0   S

      Search
           Google Sc olar
            oogle oaks
           Legal Bio s


                                        Exhibit 8
                                       EXHIBIT 8
CONFIDENTIAL                                 -87-                             TRUE016558
         Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 75 of 94 Page ID
                                             #:18290
         : Joe Kiani umwt2.iJISJDimm1JmwmILI
   __ t: Thursday, January 9, 2014 3:15 PM
  lo: Gerry Hammarth
  c~ Steve Jensen
  S b c.t: RE;    DA   "'="1,11-,J\



  Thx. I on e if he too ,             Pa   as send ong Vo' s to us oo.

  From: Gerry H        marth [maittp:ghammarth@ceccaa,r,coml
  S nt: Thu    dif./, January 09, 201 3:13
   o: Joe Kiani
  Cc~ Valerie Begnoctte; Steve
  subj ct: RE: DA Req est

  Joe,

  lam golns to revi w I fies. When I looked at M rc,elo's le, I I o loo ed at Hug Vo's file. H I o s a   d ln 2008   d
  he as a Masimo Lab a r m nt. We probah vdo not have too many like M rcelo, ut I Ill ch~ci< all.

  Gerry
                                                  ...            ••                 • •••
                                                           C NflDE




  From: Joe Kia              [ill
    nt Thursday, anuary 9, 2014 3: 2              ~
  To: Gen-y     marth
  cc: Va       Begoo e· 5tl ve Jensen
  S bj        RE: NOA Request

  Gerry,
  Isa yone I eml singanagr                 m ntin h r Is?
  Thx,
  1o

  Fro : Gerry H m rth
      t. T111Jrsday, January 09, 2-014 2: 8
  To:Joe        I
  Cc: Va ·e 8eg1"0che
  S ject OA Requ

  Joe,

  Attach d re the confident all y and arbltt tlo gr m t your                                 re ttl   greements s ned
    Ith M slmo n 2003, no Cerca.co . I could not find anything In th
                                                                         .
                                                                 Exhibit 9
                                                                EXHIBIT 8
CONFIDENTIAL                                                                 -88-                         TRUE016559
          Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 76 of 94 Page ID
                                            #:18291




  A ach dis Hun Vo's confidentia1i   agreemen w h M s mo Labs. Joe would II             you to forward   ls to Bill Waldo.

  Gerry

                                                                      •••     ••••
                                                 CONFIDE              OTICE




  From: Joe




  Se d this to Valerie too nd hav her s nd I o BUI W ldo s nc         can' fl d      re lo' .

  From: Gerry Hammarth
    nt: Th rsday, la uary 09, 20 4 3: 9 P
  To: Joe nl
  Cc steve J     n
  S 1 , RE: DA Request

  Joe,

  Attach d ·s   ng Vo's confidentlality gr ement.

  G rry

                                            ••       ••                     ••••••
                                                 CONFIDE TIAU     NOTICE

                                                                                                         cfosur1!    oer
                                                                                                                     In


                                                                                                                             ·a,




                                                           3

                                                      Exhibit 9
                                                     EXHIBIT 8
CONFIDENTIAL                                                   -89-                                                 TRUE016560
         Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 77 of 94 Page ID
                                           #:18292
   ll• ratlo
   From:                                Steve.Jenan cSww1J1n1enOknobbe.com>
   5-1:                                 Friday. J1nu1ty 10, 201'1 11:03 AM
   To:                                  Marcela I.Imago
                                        Joa 1Ci1ni; G•,y Hammanb
                                        IIE: NDA Request


   Thanks Marcelo,

   My fault. I 1uess that is why assumptions so often lead to miscomm,mications. We thou1ht
   that you had access to everything at Cercacor, without restriction, since you have been
   runnina the company's operations day-to-day.

   Your date is really soon. Hope to see you before then.

   Steve


   ....: Mlln:ialo......., [11111il1D:Ml.amegoOmlaeDr.camJ
   Sant: Fllday, J1nu1ry 10, 2014 10:41 AM
   To: 51awe.Jemen
   ca,, u.teu1;·$ CV~·

   ·-~,
 , SeJ• Al: NDA Req11t11t .


  . lhanlr: ~ for yi:i11r emllll•

    tbi9ffft tllfft 10~•n
  . t cton~thave eca11 to Hfl111• •tthe.Pfi..-, J1nd-,1 rl•ulti your· auum,tton Ii r.1-. smc:e t ~Id rited permftlic,n from .
                          slldl I COP¥•        . .. , . . . . . . . . .         .     , . . . . .. .      ',, . ,          ,

   to 1nr ~llti mv tati daywtfl. be J11 '1101••, Pin• ha-. tr111Mttin1 re•dr for111yax1t at thtt_f;lay, ur1tett Joa wcs~ld 11•11
   to ffllU ft.SGCIJlll',     .                    .                      .             .                .

   twlll be,,l1t,tbunea"t1rn,, w~rld,-1 wittl tlie ,name1,s IP ~lc.e liurt tbt traQst'lrpto~•• _11.co,nple't*-d;

   At11h• beat,
   Marcelo




  -t:
   9'1fom: Sbw• .lawen g,DMID.:i•&Jt-Dllllla. .i.GIIBl
        FltdlV, lan1.11ry 10, 2014 10:30 AM
   To: Man:alD lAlmego
   ca Joi Kiani; Glny Hammalth
   lllllljlld: RE: NDA Aaqu•t


                                                                   I

                                                            Exhibit 9
                                                           EXHIBIT 8
CONFIDENTIAL                                                       -90-                                            TRUE016561
                                 Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 78 of 94 Page ID
                                                                   #:18293


 Please understand that the inquiry dots not syggest thatyou hJd stoten-your aareement or
 remo:ved $omething imprpperlv~ The quattion, asJ understood it an,teonfirmed, was whether
 you-might have it sorn.ewhere else. It was logical that you would have be•rdooking forit ar,d
 would have wanted a copy, Which is fine. ft ls standard procedure to gather this when ·
 someone is leaving SQ we can provide a copy fnthe :exit interview+ l guess l should have: .
 expf.airt@dthat in my email to ~void misunde11tandl11gs.            ·-

  Tha,Aks·~-g~Jn>

  Steve
  from,..~ Lamego
  S.ttb-~"' January 10,. 2014 9:34,                                                                                           '
  To: _._eJensen                                                                                  ·- -
  ·C•
   JoeiKianJ; Gerry .Hammarth
 -~~:NDA~t .
  Ste!/~ ·

  Tha.nk you for tettin1 me know,
   Att•d\_ed is CCJP\' of email 11entyou and Joe in 2010 with pdf copies of NOAs from111 tmp~eu lndudln1 mp11f.

 1thin\ the idet ttleuomebad~ could 1uggeit in ,n emaU (pl~a~ chain below) mat l could have poten:tJallv
 tt()fen/retru)V d(et~r•5- property mlndbo11Ifng.                  · ·                       -       ·

  AUthebeS:t
   Marcelo




                                                                                                                                  .... .:4       -- .-.: ::,.,: . ,·.:, !'




                                                                                                                              PM
  To:
  Cel                                             .        en
 .Su~fW: NDA Req~


  ·"":<.::'C."!~   :e.; z.,-,:-:=;::-:   «,'':'   ·"•·•.••· . · · • •.•   •• , . . . . .<   •.   ->·--   ,,,.. :   >.,.'.:>                  -                               -     ;:.:;__-'   '(<   ';t:-;.,i::   .>.·-. . . ·.·. ·.·   ··<· ···'···


 ·f,omt Gerrv Ha~rttt {tnilllolObammdlOcc«m:.a;im.]
  ••- Thul$day, January 09, ·2«>14 a;+J PM · · -

                                                                                                                                                                                               ,1
                                                                                                                                                                                 Exhibit 9
                                                                                                                                                                                 EXHIBIT 8
CONFIDENTIAL                                                                                                                                                                                         -91-                                               TRUE016562
         Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 79 of 94 Page ID
                                           #:18294
   Knobbej                         s
    IN    ~,c1u ... l P O   •n      Y



                   S OUION I     An L




                                                             an ery 24, 20 4
                                                             VIA U S MAJ




                      Employmen Obi g t0, s of Marcelo Lamego
                      O     ~Mnt"a No.: CERC~ 096L




                                        Agre     ent    re   r L mego      nd   imo L      raton   simo Labo lo
                                  ame          Cercac   Laboratone , Inc



                                                                                ,.   ...
                                                              Exhibit 10
                                                              EXHIBIT 8
CONFIDENTIAL                                                         -92-                                  TRUE016563
       Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 80 of 94 Page ID
                                         #:18295
   Knobbe Martens                                                             Ti o y 0 . Cook
                                                                                        p   2




                                                                   e [Ce caoor], ~ ept

             13
             o my
             [Cereacor' ]
             (CercacorJ.




                                                v ry tr ly you .

                                                t>~         ~ ~-h-
                                                Steph n C Jen

    n fosure

   cc (vta




                                         Exhibit 10
                                         EXHIBIT 8
CONFIDENTIAL                                   -93-                                      TRUE016564
                                                                          ·h ISth            ~ 1001
Jl _01    Case 8:18-cv-02001-JVS-JDE Document 321-1 ioFiled 07/02/21 Page 81   of• SM·ernhcr
                                                                                   94 Page      ID
                                            #:18296




                                                      ·View Sho.pptng c.irt

 • e ir ·hit• P P

                                                                        m r       th   for:



                                                                              0
                                                                              C
              HI


    u    To

                         D   m




                                                                                                      ·•   I-
                                                 EXHIBIT 8
CONFIDENTIAL                                           -94-                                   TRUE016565
111   Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 82 of 94 Page ID
                                        #:18297




                                        EXHIBIT 8
CONFIDENTIAL                                  -95-                             TRUE016566
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 83 of 94 Page ID
                                  #:18298




         EXHIBIT 10
            [[EXCERPTS] 2020-12-21 Deposition
           Transcript of Tatiana Buticosky Lamego]




                                        -96-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 84 of 94 Page ID
                                  #:18299
    12/21/2020            Masimo Corp. et al v. True Wearables, Inc., et al   Tatiana B. Lamego
                                       Attorneys' Eyes Only


                                                                                    Page 1
                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
                             SOUTHERN DIVISION
            ___________________________________
             MASIMO CORPORATION, a Delaware
             Corporation; and CERCACOR
             LABORATORIES, INC., a Delaware
             corporation,                       Case No.
                               Plaintiff,       8:18-cv-2001-
                                                JVS-JDE
                      -against-

             TRUE WEARABLES, INC., a Delaware
             corporation; and MARCELO LAMEGO,
             an individual,
                               Defendants.
            ___________________________________

                                  ATTORNEYS' EYES ONLY
                              VIDEO-RECORDED DEPOSITION OF
                                TATIANA BUTICOSKY LAMEGO
                              Zoom Recorded Videoconference
                                       12/21/2020
                                9:58 a.m. (Pacific Time)

            REPORTED BY: AMANDA GORRONO, CLR
            CLR NO. 052005-01
            ________________________________________________
                            DIGITAL EVIDENCE GROUP
                        1730 M Street, NW, Suite 812
                            Washington, D.C. 20036
                               (202) 232-0646

                                             EXHIBIT 10
    www.DigitalEvidenceGroup.com Digital Evidence Group C'rt 2020                 202-232-6046


                                                -97-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 85 of 94 Page ID
                                  #:18300
    12/21/2020            Masimo Corp. et al v. True Wearables, Inc., et al   Tatiana B. Lamego
                                       Attorneys' Eyes Only


                                                                                    Page 2
      1                                                 12/21/2020
      2                                                 9:58 a.m. (Pacific Time)
      3

      4                            VIDEO-RECORDED DEPOSITION OF TATIANA
      5     BUTICOSKY LAMEGO, held virtually via Zoom
      6     Videoconferencing, before Amanda Gorrono, Certified
      7     Live Note Reporter, and Notary Public of the State of
      8     New York.
      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22


                                             EXHIBIT 10
    www.DigitalEvidenceGroup.com Digital Evidence Group C'rt 2020                 202-232-6046


                                                -98-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 86 of 94 Page ID
                                  #:18301
    12/21/2020            Masimo Corp. et al v. True Wearables, Inc., et al   Tatiana B. Lamego
                                       Attorneys' Eyes Only


                                                                                    Page 3
      1     A P P E A R A N C E S
      2     (Via Zoom Videoconferencing):
      3
      4     ON BEHALF OF PLAINTIFF MASIMO CORPORATION, a Delaware
            Corporation; and CERCACOR LABORATORIES, INC., a
      5     Delaware corporation:
                  Brian C. Claassen, Esquire
      6           Radhika Raman, Esquire
                  Josepher Li, Esquire
      7           Knobbe Martens
                  2040 Main Street
      8           Irvine, CA 92614
                  PHONE: 949-760-0404
      9           E-MAIL: Brian.claassen@knobbe.com
                  E-MAIL: Radhika.raman@knobbe.com
     10           E-MAIL: Josepher.li@knobbe.com
     11
     12     ON BEHALF OF DEFENDANT TRUE WEARABLES, INC., a
            Delaware corporation; and MARCELO LAMEGO, an
     13     individual:
                  Ryan Fletcher, Esquire
     14           Merchant & Gould P.C.
                  1801 California Street
     15           Denver, Colorado 80202
                  PHONE: 303.357.1651
     16           E-MAIL: Rfletcher@merchantgould.com
     17
     18     ALSO PRESENT:
     19     Henry Marte, Trial Tech, Legal Videographer, Digital
     20     Evidence Group
     21
     22

                                             EXHIBIT 10
    www.DigitalEvidenceGroup.com Digital Evidence Group C'rt 2020                 202-232-6046


                                                -99-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 87 of 94 Page ID
                                  #:18302
    12/21/2020            Masimo Corp. et al v. True Wearables, Inc., et al     Tatiana B. Lamego
                                       Attorneys' Eyes Only


                                                                                     Page 49
      1     letters to us; and then you guys started looking at
      2     our LinkedIn, you know, E-mailing me, some people
      3     mailed me asking for Marcelo to sign some patents or
      4     do something, and then, you know, it was so much
      5     contact, that Apple had to hire an attorney for
      6     Marcelo, you know.             Because you guys were constantly
      7     trying to get him, reaching out to him to do
      8     something.
      9                            And then, you know, you guys involved
     10     him in the Dominion Assets lawsuit.                       You guys
     11     involved him in the FDA investigation.                            They were
     12     investigating the Pronto.                  Marcelo was not
     13     responsible to the Pronto.                  You guys tried to make
     14     him sign, as if he was responsible for the Pronto.
     15                            Then, you know, the criminal
     16     investigation unit from the FDA arrived at Apple, you
     17     know, with those big vests, screaming, we are
     18     investigating you, to talk to my husband.
     19                            He didn't know they were going, you
     20     know.      It caused a lot of stress, and then also, you
     21     know, with the grand jury, with the, related to the
     22     FDA thing, and my husband, you know, didn't have any

                                             EXHIBIT 10
    www.DigitalEvidenceGroup.com Digital Evidence Group C'rt 2020                   202-232-6046


                                               -100-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 88 of 94 Page ID
                                  #:18303
    12/21/2020              Masimo Corp. et al v. True Wearables, Inc., et al   Tatiana B. Lamego
                                         Attorneys' Eyes Only


                                                                                     Page 56
      1                A.            Yes, there was an FDA investigation.
      2                Q.            I think you mentioned something about
      3     the Pronto.          Were you talking about the Pronto-7
      4     there?
      5                A.            No, I'm talking about the Pronto.
      6     The product that Masimo developed.                         My understanding
      7     is that the Pronto-7 was not involved within the
      8     investigation, but I may be mistaken.
      9                Q.            You also mentioned a criminal
     10     investigation, right?
     11                A.            Yes, there was a criminal
     12     investigation.            The FDA, you know, barged inside
     13     Apple, you know, badges, guns and vests.                            It was a
     14     very uncomfortable situation for my husband.
     15                Q.            Do you think that Masimo and Cercacor
     16     control criminal investigations?
     17                A.            Well, someone had to give the FDA our
     18     address, right?             Where Marcelo worked.
     19                Q.            You don't think someone in the
     20     federal government could have figured that out on
     21     their own?
     22                A.            I don't think so.              In order for them

                                               EXHIBIT 10
    www.DigitalEvidenceGroup.com Digital Evidence Group C'rt 2020                   202-232-6046


                                                 -101-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 89 of 94 Page ID
                                  #:18304
    12/21/2020            Masimo Corp. et al v. True Wearables, Inc., et al   Tatiana B. Lamego
                                       Attorneys' Eyes Only


                                                                                 Page 274
      1          CERTIFICATE OF SHORTHAND REPORTER-NOTARY PUBLIC
      2                            I, Amanda Gorrono, the officer before
            whom the foregoing deposition was taken, do hereby
      3     certify that the foregoing transcript is a true and
            correct record of the testimony given; that said
      4     testimony was taken by me stenographically and
            thereafter reduced to typewriting under my direction;
      5     and that I am neither counsel for, related to, nor
            employed by any of the parties to this case and have
      6     no interest, financial or otherwise, in its outcome.
      7                            IN WITNESS WHEREOF, I have hereunto
            set my hand this 21st day of December, 2020.
      8

      9

     10

     11

     12

     13

     14

     15     ______________________________
     16     AMANDA GORRONO, CLR
     17     CLR NO:       052005 - 01
     18

     19     Notary Public in and for the State of New York
     20     County of Suffolk
     21     My Commission No.            01G06041701
     22     Expires:       01/07/2023

                                             EXHIBIT 10
    www.DigitalEvidenceGroup.com Digital Evidence Group C'rt 2020                 202-232-6046


                                               -102-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 90 of 94 Page ID
                                  #:18305
    12/21/2020            Masimo Corp. et al v. True Wearables, Inc., et al   Tatiana B. Lamego
                                       Attorneys' Eyes Only


                                                                                 Page 275
      1          Tatiana Buticosky Lamego, c/o

                 Merchant & Gould P.C.
      2          1801 California Street, Suite 3300

                 Denver, Colorado      80202
      3

      4          Case: Masimo Corp. et al v. True Wearables, Inc., et al

                 Date of deposition: December 21, 2020
      5          Deponent Name: Tatiana Buticosky Lamego
      6

      7          Please be advised that the transcript in the above
      8          referenced matter is now complete and ready for signature.
      9          The deponent may come to this office to sign the transcript,
     10          a copy may be purchased for the witness to review and sign,
     11          or the deponent and/or counsel may waive the option of
     12          signing. Please advise us of the option selected.
     13          Please forward the errata sheet and the original signed
     14          signature page to counsel noticing the deposition, noting the
     15          applicable time period allowed for such by the governing
     16          Rules of Procedure. If you have any questions, please do
     17          not hesitate to call our office at (202)-232-0646.
     18

     19

     20          Sincerely,

                 Digital Evidence Group
     21          Copyright 2020 Digital Evidence Group

                 Copying is forbidden, including electronically, absent
     22          express written consent.

                                             EXHIBIT 10
    www.DigitalEvidenceGroup.com Digital Evidence Group C'rt 2020                 202-232-6046


                                               -103-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 91 of 94 Page ID
                                       #:18306
    12/21/2020          Masimo Corp. et al v. True Wearables, Inc., et a! Tatiana B. Lamego
                                    Attorneys' Eyes Only

                                                                              Page 276
       1         Digital Evidence Group, L . L.C .
                 1730 M Street, NW, Suite 812
       2         Washington, D.C. 20036
                 (202) 232-0646
       3

       4         SIGNATURE PAGE
                 Case: Masimo Corp . et al v . True Wearables, Inc., et al
       s         Witne ss Name: Tatiana Buticosky Lamego
                 Deposition Date: December 21 , 2020
       6

       7
                 I do hereby acknowledge tha t           I h a v e read
                 and exami n e d the f o r egoing pages
       8         of the transcript of my deposition and t h at :
       9

      10         (Check appropri ate box) :
                     ) The same is a true, correct and
      11         complete transcr i ption of the answers given by
                 me to the questions therein recorded .
      12         ()<.)   Except for the changes noted i n the
                 attached Errata Sheet , the same is a true,
      13         correct and complete tran scription of the
                 answers given by me to the questions therein
      14         recorded .
      15

      16

      17            DATE                           WI TNESS SIGNATURE
      18

      19

      20

      21

      22            DATE                                 NOTARY
                                             EXHIBIT 10

    www.DigitalEvidenceGroup.com Digital Evidence Group C'rt 2020             202-232-6046

                                               -104-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 92 of 94 Page ID
                                  #:18307
    12/21/2020             Masimo Corp. et al v. True Wearables, Inc., et al     Tatiana B. Lamego
                                       Attorneys' Eyes Only


                                                                                      Page 277
      1          Digital Evidence Group , LLC

      2          1730 M Street, NW , Suite 812

      3          Washington, D.C.          20036

      4          ( 202 ) 23 2 - 06 46

      5


      6                                       ERRATA SHEET

      7


      8          Case : Mas imo Corp. e t al v. True Wearab les, Inc . , e t al

      9          Witness Name : Tat iana Buticos ky Lamego

     10          Deposition Date: December 21, 2020

     11          Page No .         Line No.             Change

     12


     13


     14

     15


     16

     17


     18

     19


     20


     21                                                                  I- t3-7_J

     22               Signature                                                Date
                                              EXHIBIT 10

    www.DigitalEvidenceGroup.com Digital Evidence Group C'rt 2020                     202-232-6046

                                                -105-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 93 of 94 Page ID
                                  #:18308



 Revisions


 Page 8 Line 11 - Trabuco Canyon
 Page 25 Line 3 - they were this big, plastic box
 Page 26 Line 9 - It was from 2014, end of 2014 and the beginning of 2015
 Page 26 Line 22 - from, not form
 Page 27 Lin~ 8 - the wearables, you know
 Page 28 Line 14 - an industrial designer
 Page   29 Lfne4 '- we never hired any consultants to do the 1-shirt
 Page   30 Lines 7,8,9 - and as Joe.Kiani has said many times "there is no monopoly on who can
 have   ideas,:you know, and that's is my.idea"
 Page   30 Line·17 - I developed some of the app screens
 Page 31 Line 11 - we go to the app and we scan the barcode
 Page 32 Line~ - and when you pull that on the device
 Page 33 Line   6-- The Extended SpO2 is my idea
 Page 34 Line 18 - anti-tampering pack, you know
 Page 37 Line 19 - any samples that were
 Page 4.2 Lin~ 8 - °i.Jniversidade Feperal. do Espirito Santo
 Page 44 Line 12 - Neurointerfaces
 Page 45 Line 3 - Stanford University
                                -           .       .           .
 Page 45 Line 11- on neurointerfaces for controlling trucks, right?
 Page 46 Line 2 - auto companies are doing that too, you know, but I
 Page 46 Line 7 - Back then, Marcelo was a young
 Page 47 Line 20 - NDA (Non-Disclosure Agreement), you know, and
 Page 47, Line 22 - He is, you know, a patent attorney,
 Page 48 Line5 - own NDA
 Page 48 Line.7 -' NDA
 Page 48 Line 8 - NDA
 Page 49 Line 3 ~ e-mailed
 Page 49 Line 13 - For the Pronto
 Page 64 Line 8,9 - I only had an accompanying visa. Marcelo was a student, so I was not able to
 work, so....
 Page 66 Line 17 - Stanford
 Page 70 Line 4 - at 10:00 AM
 Page 70 Line 6 - he would leave early
 Page 77 Line 13 - offer from them
                           1
 Page 82 Line 3 - I couldn t know for sure
 Page 86 Lines 3, 4, 5 - I am aware of the lawsuit against Apple, you know, but you mention him
 (Michael O'Reilly) there very spora•dically.
 Page 90 Lines 19,20, 21 - we had to put those plans, you know, you know on hold, we had to
 put them apart, sorry, apart ...
 Page 100 Line 1 - that in 2013 .. 13, that he
 Page 102 line 1 - 300,000
 Page 106 line 2 - Bilal Muhsin went into my daughter1 s Berkeley


                                             EXHIBIT 10
                                                     -106-
Case 8:18-cv-02001-JVS-JDE Document 321-1 Filed 07/02/21 Page 94 of 94 Page ID
                                  #:18309



 Page 106 Line 6 - Masimo's COO
 Page 115 - Lines 18, 19, 20 It does modulation, demodulation. It does decimation. It does
 multiplexing and demultiplexing.
 Page 126 Line 8 - At the time I checked it
 Page 144 Line 10 - changed
 Page 151 Line 2 - differentiate
 Page 189 Line 6 - unhappy
 Page 189 Line 10 - extended SpO2
 Page 192 Line 5 - glucose monitoring device
 Page 193 Line 6 - expected ship date
 Page 202 Line 16 - emitter
 Page 202 Line 17 - emitter
 Page 202 Line 21- emitter
 Page 203 Line 15 - adhesive
 Page 204 Line 19 - it, and he finishes it.
 Page 209 Line 2 - provisional
 Page 209 Line 16 - to start the patent process
 Page 216 Line 3 - drawers, you know. So, I can't see that, if it's
 Page 218 Line 13 - of getting ready, you know, rudimentary.
 Page 220 Line 5 - I believe it was done by Marcelo.
 Page 226 Line 19, 20 ~ when it is placed here, Tab 1 is already in ...
 Page 228 Line 22 - with each other
 Page 237 Line 6 - the little poles
 Page 242 Line 15 - priority date, right.
 Page 245 Line 11 - slow
 Page 248 Line 21- also to keep the device in place, instead of
 Page 254 Line 13 - protects your products overseas
 Page 260 Line 11- Maya
 Page 261 Line 11 - way less than Joe Kiani
 Page 263 Line 14 -.Ali Al Hawi
 Page 270 Line 19 - them




                                                   EXHIBIT 10



                                                     -107-
